                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                              AT CHATTANOOGA


 AMERICAN COLLEGE OF
 PEDIATRICIANS, on behalf of its
 members;
 CATHOLIC MEDICAL ASSOCIATION,
 on behalf of its members; and
 JEANIE DASSOW, M.D.,                                   Civil Action No. 1:21-cv-195

                                       Plaintiffs,
                                                              COMPLAINT
         v.

 XAVIER BECERRA, in his official capacity
 as Secretary of the United States Department
 of Health and Human Services; UNITED
 STATES DEPARTMENT OF HEALTH
 AND HUMAN SERVICES; ROBINSUE                            Jury Trial Demanded
 FROHBOESE, in her official capacity as
 Acting Director and Principal Deputy of the
 Office for Civil Rights of the U.S. Department
 of Health and Human Services; and OFFICE
 FOR CIVIL RIGHTS OF THE U.S.
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES,

                                     Defendants.

                             PLAINTIFFS’ COMPLAINT

         Plaintiff American College of Pediatricians, on behalf of its members; Plaintiff

Catholic Medical Association, on behalf of its members; and Plaintiff Jeanie Dassow,
M.D. (collectively, Plaintiffs), for the complaint against Defendants, state as follows:

                                   INTRODUCTION

    1.     This case challenges whether the federal government can make medical

doctors perform gender-transition surgeries, prescribe gender-transition drugs, and

speak and write about patients according to gender identity, rather than biological

reality—regardless of doctors’ medical judgment or conscientious objections.

    2.     The U.S. Department of Health and Human Services (HHS) has re-
interpreted Section 1557 of the Affordable Care Act (ACA), which prohibits sex

                                             1

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 1 of 81 PageID #: 1
discrimination, to require doctors to perform such interventions by prohibiting

discrimination on the basis of gender identity. Under the government’s

overreaching interpretation, doctors now face an untenable choice: either act

against their medical judgment and deeply held convictions by performing

controversial and often medically dangerous gender-transition interventions, or

succumb to huge financial penalties, lose participation in Medicaid and other

federal funding, and, as a practical matter, lose the ability to practice medicine in

virtually any setting.

    3.   Federal statutes do not support the imposition of this gender identity

mandate. As a result, the mandate violates the Administrative Procedure Act, and

is also a violation of the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-1,

the First Amendment’s Free Speech and Free Exercise of Religion Clauses, and

other constitutional doctrines.

    4.   Plaintiffs are two medical associations, which together represent three

thousand physicians and health professionals, and one medical doctor in

Chattanooga, Tennessee. Unless the court issues injunctive and declaratory relief

halting this mandate, they will incur irreparable harm to their practices. Two

courts have already recognized that this mandate is illegal and enjoined it in favor
of plaintiffs in those cases. Franciscan Alliance, Inc. v. Becerra, No. 7:16-cv-00108-O

2021 WL 3492338 (N.D. Tex. Aug. 9, 2021); Religious Sisters of Mercy v. Azar, 513

F. Supp. 3d 1113, 1139 (D.N.D. 2021). But both injunctions protect only the

plaintiffs in those cases, not the plaintiffs or their members here. Therefore a

preliminary and permanent injunction under the Administrative Procedure Act and

the Religious Freedom Restoration Act are needed to shield Plaintiffs from the

federal government’s crippling penalties that threaten to drive thousands of doctors

out of practice.


                                           2

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 2 of 81 PageID #: 2
                             JURISDICTION & VENUE

    5.   This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because

this action arises under the U.S. Constitution and federal law.

    6.   This Court also has jurisdiction under 28 U.S.C. § 1346(a) because this is a

civil action against the United States.

    7.   Additionally, this Court has jurisdiction under 28 U.S.C. § 1361 to compel

an officer of the United States or any federal agency to perform his or her duty.

    8.   This Court has jurisdiction to review Defendants’ unlawful actions and

enter appropriate relief under the APA, 5 U.S.C. §§ 553, 701–706, and the

Regulatory Flexibility Act, 5 U.S.C. § 611.

    9.   This Court has inherent jurisdiction to review and enjoin ultra vires or

unconstitutional agency action through an equitable cause of action. Larson v.

Domestic & Foreign Com. Corp., 337 U.S. 682, 689–71 (1949).

    10. This case seeks declaratory and other appropriate relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, 5 U.S.C. § 705 & 706, Federal

Rule of Civil Procedure 57, and the Court’s inherent equitable powers.

    11. This Court may award costs and attorneys’ fees under the Religious

Freedom Restoration Act, 42 U.S.C. 1988(b) and the Equal Access to Justice Act, 28
U.S.C. § 2412.

    12. Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred in this district, and

a substantial part of property that is the subject of the action is situated here,

because this district is where Plaintiffs American College of Pediatricians and Dr.

Jeanie Dassow are situated and are regulated by Defendants’ actions. Defendants

are United States agencies or officers sued in their official capacities. A substantial

part of the events or omissions giving rise to the Complaint occur within the
Eastern District of Tennessee.
                                           3

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 3 of 81 PageID #: 3
                                     PARTIES

   I.     American College of Pediatricians (ACPeds)
    13. Plaintiff American College of Pediatricians (ACPeds) is a national

organization of pediatricians and other healthcare professionals.

    14. ACPeds is a nonprofit organization founded in 2002, incorporated in the

State of Tennessee, and has its registered agent in Tennessee.

    15. ACPeds has members in Tennessee.

    16. Most ACPeds members provide medical care in health programs and

activities receiving federal financial assistance under 42 U.S.C. § 18116.

    17. ACPeds seeks relief on behalf of its current and future members.

   II.    Catholic Medical Association
    18. Plaintiff the Catholic Medical Association (CMA) is the largest association

of Catholic individuals in healthcare.

    19. CMA is a nonprofit organization incorporated in Virginia, and its

registered agent is in Virginia.

    20. CMA has three member guilds in Tennessee: in Clarksville, the

Immaculate Conception Catholic Medical Guild; in Memphis, the Catholic Medical

Association of Memphis Guild; and in Nashville, the Nashville Guild. It hosted its
annual national conference in 2019 in Nashville.

    21. CMA has individual members in Tennessee.

    22. Most CMA members provide medical care in health programs and

activities receiving federal financial assistance under 42 U.S.C. § 18116.

    23. CMA seeks relief on behalf of its current and future members.

   III.   Jeanie Dassow, M.D.
    24. Plaintiff Jeanie Dassow, M.D., is a board-certified obstetrician and

gynecologist in Chattanooga, Tennessee.


                                          4

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 4 of 81 PageID #: 4
    25. Dr. Dassow serves as the Clerkship Director and Assistant Professor of

Obstetrics and Gynecology at the University of Tennessee Chattanooga – College of

Medicine.

    26. Dr. Dassow practices medicine in Chattanooga at UT Erlanger Women’s

Health, a medical clinic, and also travels to rural clinics to treat patients.

    27. Dr. Dassow provides medical care in health programs and activities

receiving federal financial assistance under 42 U.S.C. § 18116.

   IV.   Defendants
    28. Defendant Xavier Becerra is the Secretary of the U.S. Department of

Health and Human Services. Defendant Becerra is sued in his official capacity.

Defendant Becerra is responsible for the overall operations of HHS, including the

Department’s administration of Section 1557 of the ACA. E.g., 42 U.S.C. § 18116.

His address is 200 Independence Ave SW, Washington, DC 20201.

    29. Defendant U.S. Department of Health and Human Services (HHS) is a

federal cabinet agency within the executive branch of the U.S. government and is

an agency under 5 U.S.C. § 551 and 701(b)(1). Its address is 200 Independence Ave

SW, Washington, DC 20201. HHS is responsible for implementing and enforcing 42

U.S.C. § 18116.
    30. Defendant Robinsue Frohboese is the Acting Director and Principal Deputy

for the Office for Civil Rights (OCR) at the U.S. Department of Health and Human

Services. As head of OCR, Defendant Frohboese is responsible for enforcing 42

U.S.C. § 18116 on behalf of HHS. Her address is 200 Independence Ave SW,

Washington, DC 20201.

    31. Defendant the Office for Civil Rights is a component of the U.S.

Department of Health and Human Services. Its address is 200 Independence Ave

SW, Washington, DC 20201. OCR is responsible for implementing and enforcing 42
U.S.C. § 18116 on behalf of HHS.
                                            5

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 5 of 81 PageID #: 5
                             FACTUAL ALLEGATIONS

   I.     Section 1557 of the Affordable Care Act
     32. Section 1557 of the Affordable Care Act (ACA), 42 U.S.C. § 18116, states in

paragraph (a) that: “Except as otherwise provided for in this title (or an amendment

made by this title), an individual shall not, on the ground prohibited under title VI

of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education

Amendments of 1972 (20 U.S.C. 1681 et seq.), the Age Discrimination Act of 1975

(42 U.S.C. 6101 et seq.), or section 794 of title 29, be excluded from participation in,

be denied the benefits of, or be subjected to discrimination under, any health

program or activity, any part of which is receiving Federal financial assistance,

including credits, subsidies, or contracts of insurance, or under any program or

activity that is administered by an Executive Agency or any entity established

under this title (or amendments). The enforcement mechanisms provided for and

available under such title VI, title IX, section 794, or such Age Discrimination Act

shall apply for purposes of violations of this subsection.”

     33. Paragraph (c) of Section 1557 states, “The Secretary may promulgate

regulations to implement this section.”

     34. Among the statutes cited in Section 1557, the only one that prohibits
discrimination on the basis of sex is Title IX of the Education Amendments of 1972

(Title IX).

     35. Title IX states, inter alia, that “[N]o person in the United States shall, on

the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving

Federal financial assistance.” 20 U.S.C. § 1681.

     36. Title IX states it does not apply to covered entities “controlled by a

religious organization if the application of this subsection would not be consistent
with the religious tenets of such organization.” 20 U.S.C. § 1681(a)(3).
                                           6

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 6 of 81 PageID #: 6
    37. Title IX states it cannot be construed to require any person or entity to

“provide or pay for any benefit or service, including the use of facilities, related to

an abortion.” 20 U.S.C. § 1688.

    38. To the extent an action is encompassed by the religious exemption or

abortion neutrality language in Title IX, it is not prohibited under the sex

discrimination ban of Section 1557.

    39. Many provisions in the ACA show that Congress understood “sex” to mean

the biological binary of male and female, and not to encompass the concept of

gender identity. See, e.g., 124 Stat. at 261, 334, 343, 551, 577, 650, 670, 785, 809,

873, 890, 966. For example, the ACA requires the provision of “information to

women and health care providers on those areas in which differences between men

and women exist.” Id. at 536–37.

    40. Likewise, language throughout Title IX reflects that Congress understood

“sex” as a biological binary and not as including gender identity. See, e.g., 20 U.S.C.

§§ 1681(a)(2); 1681(a)(8), 1686.

   II.   Effects of the 2016 Rule
    41. In 2016, HHS used its rulemaking authority under Section 1557 to

promulgate a final rule entitled Nondiscrimination in Health Programs and
Activities, 81 Fed. Reg. 31,375 (May 18, 2016) (codified at 45 C.F.R. pt. 92) (referred

to here as the 2016 Rule).

    42. The 2016 Rule interpreted discrimination “on the basis of sex” to include

discrimination on the basis of gender identity and sex stereotypes, and its preamble

specified multiple ways by which this meant the rule would require medical

providers to offer gender identity interventions and procedures, and to engage in

speech affirming gender identities and transitions. 81 Fed. Reg. at 31,467, 31,468

(45 C.F.R. § 92.4).


                                            7

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 7 of 81 PageID #: 7
    43. The 2016 Rule forbade “discrimination” based on “gender identity,” which

HHS defined to mean an individual’s “internal sense of gender, which may be male,

female, neither, or a combination of male and female.” Id. HHS said that, “The way

an individual expresses gender identity is frequently called ‘gender expression,’ and

may or may not conform to social stereotypes associated with a particular gender.”

Id. The “gender identity spectrum includes an array of possible gender identities

beyond male and female,” and individuals with “non-binary gender identities are

protected under the rule.” Id. at 31,375, 31,392, 31,384. The 2016 Rule mandated

that “a covered entity shall treat individuals consistent with their gender identity.”

Id. at 31,471 (formerly codified at 45 C.F.R. § 92.206).

Mandatory Gender Interventions

    44. The 2016 Rule states, in the context of physicians offering “health services”

or medical advice, that a “categorization of all transition-related treatment, for

example as experimental, is outdated and not based on current standards of care.”

81 Fed. Reg. at 31,435; see also id. at 31,429. The 2016 Rule also relies for the

applicable standard of care upon a transgender advocacy group’s document, which

states that “Mental health professionals should not impose a binary view of gender.”

Id. at 31,406 n.263 (citing World Professional Association for Transgender Health
(WPATH), Standards of Care for the Health of Transsexual, Transgender, and

Gender-Nonconforming People at 16 (7th ed. 2012)).

    45. The 2016 Rule required doctors to perform (or refer for) sex or gender-

transition procedures, including hysterectomies, mastectomies, hormones, drugs,

and plastic surgery, if the doctor performs analogous services in other, non-

transition medical practices, for example, to biological females seeking cancer

treatment. Id. at 31,455.

    46. The 2016 Rule provides, “A provider specializing in gynecological services
that previously declined to provide a medically necessary hysterectomy for a
                                           8

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 8 of 81 PageID #: 8
transgender man would have to revise its policy to provide the procedure for

transgender individuals in the same manner it provides the procedure for other

individuals.” 81 Fed. Reg. at 31,445. HHS also explained such procedures would be

“medically necessary to treat gender dysphoria” and would be required even if they

were not “strictly identified as medically necessary or appropriate.” Id. at 31,429.

     47. Under the 2016 Rule, many providers thus would have to perform

hysterectomies, even if the provider sincerely believed such a procedure would not

be in the patients’ best interest or if doing so conflicted with the providers’ religious

beliefs.

Requirements to Offer and Recommend Gender Interventions

     48. Under the 2016 Rule, a doctor must advise patients about these procedures

in ways that suggest they are appropriate for gender dysphoria and may not deter

patients away from them.

     49. The 2016 Rule similarly requires a provider to prescribe, offer to prescribe,

or refer for puberty blocking drugs and cross-sex hormones to patients with gender

dysphoria.

     50. The 2016 Rule requires that providers not raise concerns about gender-

transition regret or about permanent, irreversible damage, and instead, requires
them to affirm patients’ state gender identities and to provide gender-transition

interventions on demand.

     51. The 2016 Rule compels doctors to say that transition-related procedures

and interventions are medically necessary and appropriate. 81 Fed. Reg. at 31,429.

Under the 2016 Rule, healthcare providers may not offer a view contrary to HHS in

their medical advice to patients, or even to other healthcare providers in their

practices or at medical conferences.

     52. The 2016 Rule bans a policy, procedure, and practice of not performing,
offering, or referring these interventions.
                                              9

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 9 of 81 PageID #: 9
     53. The 2016 Rule mandates revisions to healthcare professionals’ written

policies, censoring speech declining to provide transition-related interventions and

requiring policies to expressly affirm that transition-related procedures will be

provided. 81 Fed. Reg. at 31,455.

     54. The 2016 Rule not only requires providers to perform these interventions

but to offer them or provide them whether or not requests have been made.

     55. And the 2016 Rule requires providers to amend their written policies to

expressly endorse gender-transition procedures, even if these policies would not

reflect their medical judgment or ethical, conscientious, and religious positions. Id.

at 31,455.

     56. The 2016 Rule requires that covered entities, “as a condition of any

application for Federal financial assistance, submit an assurance, on a form

specified by the Director of the Department’s Office for Civil Rights, that the

entity’s health programs or activities will be operated in compliance with section

1557 and this part,” meaning the HHS regulations including the operative portions

of the 2016 Rule. 45 C.F.R. § 92.4(a); 81 Fed. Reg. at 31,392, 31,442.

     57. Covered entities must post notices about compliance with the 2016 Rule in

conspicuous locations, and HHS provided a sample notice to be posted. 81 Fed. Reg.
at 31,472, 45 C.F.R. § 92, App. A.1

     58. The 2016 Rule incorporates these requirements into the HHS-690 Form,

which references Section 1557, through which a covered entity must certify that “no

person in the United States shall, on the ground of race, color, national origin, sex,

age, or disability be excluded from participation in, be denied the benefits of, or be




1https://www.federalregister.gov/articles/2016/05/18/2016-11458/nondiscrimination-in-health-
programs-and-activities#h-139.

                                                10

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 10 of 81 PageID #: 10
subjected to discrimination under any health program or activity for which the

Applicant receives Federal financial assistance from the Department.”2

     59. OCR can also demand that covered entities record and submit compliance

reports. 81 Fed. Reg. at 31,439, 31,472.

Compelled Speech Affirming Gender Identity as Sex

     60. The 2016 Rule requires providers to use gender-transition affirming

language in all situations, regardless of circumstance. Id. at 31,406.

     61. HHS also requires a patient to be treated and spoken about according to

the person’s stated gender identity, including use of the person’s preferred

pronouns, and it prohibits using pronouns and other sex-specific language reflecting

biological and medical reality. The 2016 Rule said, “refusal to use a transgender

individual’s preferred name and pronoun and insistence on using those

corresponding to the individual’s sex assigned at birth constitutes illegal sex

discrimination if such conduct is sufficiently serious to create a hostile

environment.” Id.

     62. The 2016 Rule requires healthcare providers to use documentary codes and

make medical records consistent with a patient’s gender identity even if it differs

from a patient’s biological sex.
     63. The 2016 Rule punishes healthcare providers for expressing to patients or

to fellow healthcare providers their medical, ethical, or religious views concerning

gender identity, gender-transition interventions, or biological differences between

men and women. This could include the provision of books, pamphlets, or other

written materials, or the posting of messages or pictures, alleged to contribute to a

hostile environment.




2HHS, OCR, Assurance of Compliance, https://ocrportal.hhs.gov/ocr/aoc/instruction.jsf (last visited
Aug. 23, 2021).

                                                 11

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 11 of 81 PageID #: 11
    64. Under the 2016 Rule, a medical provider’s objection to referring a patient

for a procedure for gender-transition purposes would constitute unlawful

discrimination.

Prohibition on Single-Sex Programs and Facilities

    65. The 2016 Rule prohibits single-sex spaces, such as single-sex medical

rooms and single-sex restrooms or communal shower rooms unless access is allowed

based on a person’s stated gender identity, even when that identity does not align

with the person’s biological sex.

    66. The 2016 Rule directs that any “shower facilities” offered by providers may

not exclude anyone “based on their gender identity.” 81 Fed. Reg. at 31,409.

    67. HHS denied that any “legal right to privacy” could be violated “simply by

permitting another person access to a sex-specific program or facility which

corresponds to their gender identity.” Id.

    68. The 2016 Rule required sex-specific health programs to admit patients

based on gender identity. It stated that sex-specific health programs or activities

are unlawful unless a covered entity can “supply objective evidence, and empirical

data if available, to justify the need to restrict participation in the program to only

one sex,” and in “no case will [HHS] accept a justification that relies on overly broad
generalizations about the sexes. Id.

Mandatory Insurance Coverage for Gender Interventions

    69. The 2016 Rule also requires health insurance plans provided by covered

entities to pay for and cover gender-transition interventions.

    70. The 2016 Rule applies to health insurance plans for employees of HHS-

funded entities providing health services, such as hospitals and doctors’ offices, as

well as other health programs or activities funded by HHS. 81 Fed. Reg. at 31,437,

31,472 (45 C.F.R. § 92.208).


                                             12

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 12 of 81 PageID #: 12
    71. The 2016 Rule prohibits insurers, on the basis of gender identity, from

denying, limiting, or refusing to issue insurance plans or policies; denying or

limiting coverage, or imposing additional cost sharing or other limitations on

coverage; maintaining “discriminatory” marketing practices or benefit designs; and

denying or limiting coverage to transgender people both for routine and transition-

related healthcare. 81 Fed. Reg. at 31,471–72 (45 C.F.R. § 92.207).

    72. The 2016 Rule required that a covered entity apply “neutral,

nondiscriminatory criteria that it uses for other conditions when the coverage

determination is related to gender transition” and “decline[s] to limit application of

the rule by specifying that coverage for the health services addressed in

§ 92.207(b)(3)–(5) must be provided only when the services are medically necessary

or medically appropriate.” 81 Fed. Reg. at 31,435. It refused to allow a healthcare

provider to decide whether such services are “medically necessary” or “medically

appropriate” in their professional opinion. Id. at 31,429, 31,435.

    73. The 2016 Rule stated that the “explicit, categorical (or automatic) exclusion

or limitation of coverage for all health services related to gender transition is

unlawful on its face.” 81 Fed. Reg. at 31,429, 31,472 (45 C.F.R. § 92.207(b)(4)). Such

an exclusion is deemed “discriminatory on its face.” 81 Fed. Reg. at 31,456. It also
prohibited denying or limiting care or coverage for a transgender person for “health

services that are ordinarily or exclusively available to individuals of one sex.” 81

Fed. Reg. at 31,471 (45 C.F.R. § 92.206). Such “exclusions of coverage for all care

related to gender dysphoria or associated with gender transition” were “outdated

and not based on current standards of care.” 81 Fed. Reg. at 31,429.

    74. The “range of transition-related services, which includes treatment for

gender dysphoria, is not limited to surgical treatments and may include, but is not

limited to, services such as hormone therapy and psychotherapy, which may occur
over the lifetime of the individual.” Id. at 31,435–36.
                                           13

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 13 of 81 PageID #: 13
    75. The 2016 Rule also provided for liability in any of these areas on theories

of harassment, hostile environment, and disparate impact. See, e.g., id. at 31,470

(45 C.F.R. § 92.101(b)(3)(ii)).

   III.   Current status of gender identity under HHS’s 1557 Rule
    76. In December 2016, a district court held under the Administrative

Procedure Act that HHS lacked statutory authority under Section 1557 and Title IX

to prohibit discrimination on the basis of gender identity in its 2016 Rule, and that

religious healthcare providers had a substantial likelihood of success against that

mandate under the Religious Freedom Restoration Act. Franciscan Alliance, Inc. v.

Burwell, 227 F. Supp. 3d 660, 695–96 (N.D. Tex. 2016).

    77. In October 2019, the court issued final judgment declaring that the 2016

Rule violated the APA and RFRA, vacating the gender identity language (and other

termination of pregnancy language) from the 2016 Rule, and remanding the

rulemaking to HHS. Franciscan Alliance, Inc. v. Burwell, 414 F. Supp. 3d 928, 945

(N.D. Tex. 2019).

    78. In 2020, HHS issued a final rule substantially revising the 2016 Rule,

removing its gender identity language and stating that HHS interprets Section

1557 and Title IX to not prohibit discrimination on the basis of gender identity.
Nondiscrimination in Health and Health Education Programs or Activities,

Delegation of Authority.” 85 Fed. Reg. 37,160 (June 19, 2020) (to amend and be

codified at 45 C.F.R. pt. 92) (the “2020 Rule”).

    79. The 2020 Rule stated that the 2016 Final Rule “exceeded its authority

under Section 1557, adopted erroneous and inconsistent interpretations of civil

rights law, caused confusion, and imposed unjustified and unnecessary costs.” Id. at

27,849. In particular, HHS stated that its prior position declining to provide these

procedures or interventions is “‘outdated and not based on current standards of


                                           14

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 14 of 81 PageID #: 14
care’” was “erroneous” and lacked a “scientific and medical consensus to support” it.

Id. at 37,187 (quoting 81 Fed. Reg. at 31,429).

    80. Two courts, however, issued injunctions declaring that the gender identity

language from the 2016 rule would remain in effect, and one of those courts also

blocked HHS from putting the Title IX religious exemption language in HHS’s 1557

regulations. Walker v. Azar, 480 F. Supp. 3d 417 (E.D.N.Y. 2020), modified by 2020

WL 6363970 (E.D.N.Y. Oct. 29, 2020); Whitman-Walker Clinic, Inc. v. HHS, 485 F.

Supp. 3d 1 (D.D.C. 2020).

    81. As the result of Walker and Whitman-Walker Clinic, the 2016 Rule’s

gender identity language, and the implications of that language described in the

2016 Rule’s preamble, remain in effect.

    82. Specifically, the following requirements of the 2016 Rule are in effect:

         a. The 2016 Rule’s definition of the term sex to include “gender identity”

             which in turn includes an individual’s “internal sense of gender”

             among other things;

         b. The 2016 Rule’s expansive definition of sex stereotyping to include

             gender identity discrimination;

         c. The 2016 Rule’s application of harassment, hostile environment, and
             disparate impact liability to gender identity discrimination;

         d. The 2016 Rule’s recognition of a gender identity spectrum in enforcing

             discrimination prohibitions;

         e. The 2016 Rule’s requirement to treat individuals consistent with their

             gender identity,

         f. The 2016 Rule’s prohibition on denying or limiting health services that

             are ordinarily or exclusively available to individuals of one sex, to a

             transgender individual because the individual’s “sex assigned at birth,”


                                            15

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 15 of 81 PageID #: 15
         gender identity, or gender otherwise recorded differs from the one to

         which the health services are ordinarily or exclusively available;

      g. The 2016 Rule’s forced provision of sex transition surgery, sex

         transition hormones, puberty blockers, and other gender interventions;

      h. The 2016 Rule’s censorship of healthcare concerns involving gender-

         transition regret;

      i. The 2016 Rule’s ban on a policy, procedure, and practice of not offering

         to perform these procedures, prescribe these drugs, and conduct these

         interventions;

      j. The 2016 Rule’s requirements that covered entities modify their

         policies, create compliance reports, provide the government assurances

         of compliance and post notices of compliance in prominent physical

         locations, 81 Fed. Reg. at 31,439, 31,472, 45 C.F.R. § 92.301;

      k. The 2016 Rule’s speech mandates that providers treat patients by

         gender identity, express views on gender procedures or interventions

         that they do not share, refer to gender as non-binary and on a

         spectrum, and use gender-affirming language, including the use of

         preferred pronouns (as well as the 2016 Rule’s censorship of any
         contrary forms of speech or beliefs);

      l. The 2016 Rule’s mandate that providers create inaccurate and

         dangerous documentary codes and medical records;

      m. The 2016 Rule’s referral mandate;

      n. The 2016 Rule’s bar on sex-separate facilities and programs, such as

         showers, support groups, and other intimate areas;

      o. The 2016 Rule’s requirements for health insurance coverage by

         healthcare employers to pay for gender interventions; and


                                      16

Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 16 of 81 PageID #: 16
           p. The 2016 Rule’s lack of incorporation of the religious exemption from

              Title IX (formerly codified at 45 C.F.R. § 92.6(b)).

     83. In the gender identity mandate, Defendants are imposing not merely a

rule, under which male treatments, if provided, must be given on demand to

females, and vice versa, but also a freestanding principle under which any objection

to providing, offering, referring for, or affirming gender-transition interventions

would be deemed gender identity “discrimination” in itself or by its effects.

     84. On January 20, 2021, immediately upon taking office, President Biden

signed an executive order requiring that Section 1557 and Title IX be interpreted to

include gender identity as a protected trait.3

     85. On May 10, 2021, HHS announced that its Office for Civil Rights (OCR)

“will interpret and enforce Section 1557’s prohibition on discrimination on the basis

of sex to include: (1) Discrimination on the basis of sexual orientation; and (2)

discrimination on the basis gender identity.” 86 Fed. Reg. 27,984, 27,985 (May 25,

2021) (May 10, 2021 Notice of Enforcement).

     86. OCR also announced on the same day that it interprets the term sex in

Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681, to

include gender identity.4
     87. Regarding Section 1557, HHS stated its enforcement activity would comply

with RFRA “and all other legal requirements,” including the various district court

injunctions related to Section 1557 regulations, but it did not specify how this

compliance would occur. 86 Fed. Reg. at 27,985.




3 Executive Order 13,988, Preventing and Combating Discrimination on the Basis of Gender Identity
or Sexual Orientation, 86 Fed. Reg. 7023 (Jan. 20, 2021).
4 Press Release, HHS OCR, HHS Announces Prohibition on Sex Discrimination Includes

Discrimination on the Basis of Sexual Orientation and Gender Identity (May 10, 2021),
https://www.hhs.gov/about/news/2021/05/10/hhs-announces-prohibition-sex-discrimination-includes-
discrimination-basis-sexual-orientation-gender-identity.html.

                                               17

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 17 of 81 PageID #: 17
    88. For ease of reference, the gender identity provisions in effect from the 2016

Rule, and the May 10, 2021 Notice of Enforcement, and the penalties set forth in

the 2020 Rule for violating HHS’s Section 1557 regulations, are referred to herein

as the “gender identity mandate.”

    89. To the extent either the substantive requirements of the 2020 Rule, or

Section 1557 itself, are interpreted (incorrectly) to impose the same gender identity

mandate contained in the gender identity language of the 2016 Rule and the May

10, 2021 Notice of Enforcement, Plaintiffs challenge those as well in their respective

claims. Thus, to that extent, Plaintiffs’ allegations concerning the gender identity

mandate stemming from the 2016 Rule and the May 10, 2021 Notice of Enforcement

apply, in the alternative, to the 2020 Rule or Section 1557 itself.

    90. Upon information and belief, OCR is now actively investigating, enforcing,

and implementing an interpretation of Section 1557 and HHS regulations under

which sex discrimination includes gender identity and sex stereotyping.

    91. Upon information and belief, Defendants do not believe that RFRA or other

laws require any exemptions from the gender identity mandate.

    92. HHS currently recognizes no RFRA exemptions under its interpretation of

Section 1557 except those ordered by a court
    93. HHS filed a Statement of Interest in which it cited its Section 1557

authority as grounds for preempting a state law that protected children from gender

interventions and that protected healthcare providers from providing them.

Statement of Interest of the United States, Brandt v. Rutledge, No. 4:21-cv-00450-

JM (E.D. Ark. June 17, 2021), ECF. No. 19.

   IV.   Court orders against the gender identity mandate
    94. In Religious Sisters of Mercy v. Azar, the district court acknowledged that a

gender identity mandate under Section 1557 exists after Walker and Whitman-
Walker Clinic, and it issued final injunctive relief from that mandate for plaintiffs
                                          18

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 18 of 81 PageID #: 18
in that case, including named health care providers and a nonprofit association,

some of whose members are health care providers. Religious Sisters of Mercy v.

Azar, 513 F. Supp. 3d 1113, 1139 (D.N.D. 2021), judgment entered sub

nom. Religious Sisters of Mercy v. Cochran, No. 3:16-CV-00386, 2021 WL 1574628

(D.N.D. Feb. 19, 2021).

     95. In another case, on August 9, 2021, a district court issued a permanent

injunction against HHS under RFRA to stop the gender identity mandate against

the plaintiffs in that case, including named health care providers and a nonprofit

association, some of whose members are health care providers. Franciscan Alliance,

Inc. v. Becerra, No. 7:16-cv-00108-O, 2021 WL 3492338 (N.D. Tex. Aug. 9, 2021).

     96. The court held that, because of Walker and Whitman-Walker Clinic and

subsequent HHS actions, “the current regulatory scheme for Section 1557 ‘clearly

prohibits” Plaintiffs’ conduct, thus, putting them to the ‘impossible choice’ of either

‘defying federal law’ and risking ‘serious financial and civil penalties,’ or else

violating their religious beliefs.” Id. at *9.

   V.    The Effect of the Gender Identity Mandate on Plaintiffs
     97. Plaintiffs provide high-quality medical services to all people, regardless of

their “internal sense of gender.”
     98. For Plaintiffs, the Hippocratic Oath, their faith, and commitment to the

medical professional demand nothing less.

     99. Plaintiffs believe that a patient with medical needs, such as a broken bone,

an infection, or cancer, should be given the best medical care possible, regardless of

their identity.

     100. But the gender identity mandate forces doctors to provide gender-

transition interventions, treat patients as if their sex is their gender identity and

not their actual biological sex, and engage in speech affirming gender identity
regardless of the doctors’ medical judgment and religious or ethical objections.
                                             19

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 19 of 81 PageID #: 19
     101. The gender identity mandate imposes tangible, concrete harm for the

Plaintiffs.

     102. Plaintiffs have medical, ethical, or religious objections to the following

activities and speech that the gender identity mandate requires of them:

          a. Prescribing puberty blockers off-label from the FDA-approved

              indication to treat gender dysphoria and initiate or further transition

              in adults and children;

          b. Prescribing hormone therapies off-label from the FDA-approved

              indication to treat gender dysphoria in all adults and children;

          c. Providing other continuing interventions to further gender transitions

              ongoing in both adults and minors;

          d. Performing hysterectomies or mastectomies on healthy women who

              believe themselves to be men;

          e. Removing the non-diseased ovaries of healthy women who believe

              themselves to be men;

          f. Removing the testicles of healthy men who believe themselves to be

              women;

          g. Performing a process called “de-gloving” to remove the skin of a man’s
              penis and use it to create a faux vaginal opening;

          h. Remove vaginal tissue from women to facilitate the creation of a faux

              or cosmetic penis;

          i. Performing or participating in any combination of the above mutilating

              cosmetic procedures to place a patient somewhere along the socially

              constructed gender identity spectrum;

          j. Offering to perform, provide, or prescribe any and all such

              interventions, procedures, services, or drugs;


                                           20

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 20 of 81 PageID #: 20
      k. Referring patients for any and all such interventions, procedures,

         services, or drugs;

      l. Ending or modifying their policies, procedures, and practices of not

         offering to perform or prescribe these procedures, drugs, and

         interventions;

      m. Saying in their professional opinions that these gender intervention

         procedures are the standard of care, are safe, are beneficial, are not

         experimental, or should otherwise be recommended;

      n. Treating patients according to gender identity and not sex;

      o. Expressing views on gender interventions that they do not share;

      p. Saying that sex or gender is nonbinary or on a spectrum;

      q. Using language affirming any self-professed gender identity;

      r. Using patients’ preferred pronouns according to gender identity, rather

         than using no pronouns or using pronouns based on biological sex;

      s. Creating medical records and coding patients and services according to

         gender identity not biological sex;

      t. Providing the government assurances of compliance, providing

         compliance reports, and posting notices of compliance in prominent
         physical locations, if the 2016 Rule’s interpretation of the term sex

         governs these documents;

      u. Refraining from expressing their medical, ethical, or religious views,

         options, and opinions to patients when those views disagree with

         gender identity theory or transitions;

      v. Allowing patients to access single-sex programs and facilities, such as

         mental health therapy groups, breastfeeding support groups, post-

         partum support groups, educational sessions, changing areas,


                                      21

Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 21 of 81 PageID #: 21
                   restrooms, communal showers, and other single-sex programs and

                   spaces, by gender identity and not by biological sex; and

               w. paying for or providing insurance coverage for any or all objectionable

                   procedures, drugs, interventions, or speech.5

        103. Plaintiffs do not have policies or practices for engaging in these

objectionable practices, and they object to changing their current policies or to

implementing different policies, as the gender identity mandate would require of

them for these objectionable practices.

        104. Plaintiffs will never abandon a patient and they will discuss procedures

and interventions used for altering biological sex characteristics under informed

consent. If a patient still requests such procedures, the patient’s care can be safely

transferred to a provider selected by the patient. All medical care available through

a medical practice will be provided to all persons except those objectionable

procedures and interventions that alter biologically determined sex characteristics.

        105. Plaintiffs write pronouns on charts and refer to clients with biologically

correct pronouns, as well as create charts and medical records by biological sex, but

HHS now would require them to do otherwise.

        106. Some members of ACPeds and CMA operate their own healthcare practices
and provide health insurance to employees. They seek to not cover and pay for

gender-transition interventions in those insurance plans. Many of them reside in

states that do not mandate coverage of such practices, and obtain insurance from

companies that have provided coverage without including such practices. But the

gender identity mandate will require such practices to be covered in their employee

health plans.




5   For ease of reference, the items in this list will be referred to as the “objectionable practices.”

                                                       22

      Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 22 of 81 PageID #: 22
    107. Defendants now require Plaintiffs to provide at least some of the

objectionable practices, as well as other gender identity related interventions to be

articulated by HHS in the future.

    108. For example, the 2016 Rule would require Dr. Dassow to offer and perform

procedures and services that are within the scope of her regular practice to patients

who seek those interventions to accomplish or support gender transition.

    109. Defendants would require her to refer patients for other such procedures,

and to engage in or refrain from speech as described in the objectionable practices.

    110. HHS’s announcement of enforcement of HHS’s gender identity mandates,

and the 2016 Rule’s gender identity language thus creates substantial confusion

and uncertainty for ACPeds and CMA’s members, and Dr. Dassow.

    111. In addition, the Plaintiffs are affected in the following particular ways.

     A. Effect on American College of Pediatricians

            a. Views of ACPeds and its members
    112. Consistent with the Hippocratic Oath, ACPeds’ mission is to enable all

children to reach their optimal physical and emotional health and well-being from

the moment of conception.

    113. ACPeds and its members are dedicated to caring for all children regardless
of their family structure, race, ethnicity, religion, ideology, sexual attractions, and

gender identity. That commitment extends to caring for LGBTQ+ youth, to include

children who identify as a gender other than their biological sex, often referred to as

transgender youth.

    114. ACPeds members care for transgender youth in many ways ranging from

setting broken bones, to conducting physicals, to treating acute and chronic

illnesses. ACPeds is unaware of any of its members denying this type of ordinary,

accepted, and critical care to transgender youth. Anything less would be violation of


                                           23

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 23 of 81 PageID #: 23
the Hippocratic Oath and would also cause ACPeds to expel those members for not

meeting the organization’s ethical standards.

     115. ACPeds and its members understand how individual teachers, educators,

physicians, and therapists may be well-meaning when they encounter children with

symptoms of depression or anxiety, but it opposes efforts to sterilize children as a

way to escape their anxiety.

     116. Human sexuality is an objective biological binary trait: “XY” and “XX” are

genetic markers of sex—not genetic markers of a disordered body. The norm for

human design is to be conceived either male or female with the obvious purpose

being the reproduction and flourishing of our species. This principle is self-evident.

Children who identify as ‘feeling like the opposite sex’ or ‘somewhere in between’ do

not comprise a third sex. They remain biological boys or biological girls.6

     117. The idea that a child with gender dysphoria is born with a brain of the sex

opposite that of the body is incorrect and biologically impossible, although this idea

persists in the culture despite scientific objections by medical experts and

researchers. Every cell of the human body contains identical copies of a person’s sex

chromosomes, and the brains of biologically normal infants are imprinted prenatally

by their own endogenous sex hormones at eight weeks of age.
     118. Every infant boy is born with a brain imprinted by testosterone; every

infant girl is born with a brain imprinted by estrogen. Brain studies of transgender

adults that purport to show differences in brain microstructures are of notoriously

poor quality and more than likely reflect the fact that long-term transgender

behavior alters brain microstructures. The latter is known as the well-established


6 For more details, see the ACPeds position statements, ACPeds, Sex is a Biological Trait of Medical
Significance (March 2021), https://acpeds.org/position-statements/sex-is-a-biological-trait-of-medical-
significancehttps://acpeds.org/position-statements/sex-is-a-biological-trait-of-medical-significance, &
ACPeds, Gender Dysphoria in Children (November 2018), https://acpeds.org/position-
statements/gender-dysphoria-in-childrenhttps://acpeds.org/position-statements/gender-dysphoria-in-
children.

                                                  24

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 24 of 81 PageID #: 24
phenomenon of neuroplasticity, whereby behavior alters the chemical and physical

structure of the brain. However, these brain cells remain biologically male or

female. Normalizing the myth of innate gender fluidity will cause psychological

trauma to youth who are not confused about their gender identity.

    119. Disorders of sex development (DSD), commonly referred to as intersex

conditions, are not to the contrary. Disorders of sex development are maladies in

which normal sexual differentiation and function are disrupted. Some argue that

disorders of sex development demonstrate the existence of more than two sexes. But

disorders of sex development do not represent additional reproductive organs,

gonads, or gametes. Thus, by definition, disorders of sex development do not

constitute additional sexes. Human sex is a binary, not a spectrum, and disorders of

sex development are rare congenital disorders affecting 0.02% of the population in

which either genitalia are ambiguous in appearance, or an individual’s sexual

appearance fails to match what would be expected given the person’s sex

chromosomes. Reflecting the unfortunate nature of these conditions, all disorders of

sex development are linked to impaired fertility. (This lawsuit does not address the

cases of ambiguous genitalia or chromosomal aberrations.)

    120. Puberty is not a disease. It is a critical window of normal development that
is irreparably disrupted by puberty blockers. There are no long-term studies of

Lupron or other puberty blockers for gender incongruence. There is thus no

evidence that puberty blockers are reversible and harmless in gender incongruent

youth as is claimed. To the contrary, when normal puberty is artificially arrested,

valuable time is forever stolen from these children, time that should be spent in

normal development. This time period, during which highly significant and

irreplaceable advances in bone, brain, and sexual development occur, is time – and

development – that can never be recovered.


                                         25

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 25 of 81 PageID #: 25
     121. In the United States, there are no drugs such as hormones or puberty

blockers approved by the Food and Drug Administration (FDA) to treat gender

dysphoria, much less to treat the condition through transgender interventions.

     122. There is no long-term study to prove the safety or efficacy of interventions

such as puberty blockers, cross-sex hormones, and surgeries for youth who suffer

from gender dysphoria or identify as transgender.

     123. By contrast, there is research showing these interventions are harmful.

     124. Puberty blockers also have very harmful side effects listed in Lupron’s

package insert. All puberty blockers, including Lupron, arrest sexual development

by acting on the brain. Boys are chemically castrated and girls chemically driven

into premature menopause for as long as the puberty blockers are used. This

developmental arrest may cause permanent sexual dysfunction, infertility, bone

loss, and altered brain development. In one report, gender-distressed girls exhibited

greater self-harm, emotional problems, and body dissatisfaction while taking

puberty blockers.7

     125. Before these new procedures and interventions, the majority of gender-

distressed children would embrace their bodies when supported through natural

puberty. In contrast, all studies of gender dysphoric youth given puberty blockers
reveal nearly 100% of them go on to identify as ‘transgender’ and request cross-sex

hormones. This suggests that puberty blockers “lock” kids into their gender

confusion. As a result, these children who have their development blocked in early

puberty, and are later given cross-sex hormones, may be permanently sterilized,

when they would otherwise naturally resolve their confusion.




7Michael Biggs, Tavistock’s Experimentation with Puberty Blockers: Scrutinizing the Evidence,
Transgender Trend (March 2, 2019), https://www.transgendertrend.com/tavistock-experiment-
puberty-blockers/.

                                               26

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 26 of 81 PageID #: 26
     126. Cross-sex hormones also put youth at an increased risk of heart attacks,

stroke, diabetes, blood clots, cancer and other serious diseases across their lifespan.

The best long-term evidence we have among adults shows medical intervention fails

to reduce suicide.

     127. ACPeds and its members thus have deep, substantial, science-based

concerns about transgender interventions, such as surgery and drug regimens such

as puberty-blockers and hormone administration to facilitate a patient’s “transition”

from their biological sex to the opposite sex or to another gender (or genders) with

which the patient identifies.8

     128. ACPeds and its members view such interventions to be experimental, and

so parents cannot provide informed consent, nor can minors provide assent for these

interventions. In December 2020, the High Court of the United Kingdom in the case

of Keira Bell barred hormonal interventions in youth under the age of 16, and

decreed physicians seek court approval for hormonal interventions in youth between

16 and 18 years old.

     129. These interventions are thus not the international standard of care for

youth. Many medical organizations around the world, including the Australian

College of Physicians, the Royal College of General Practitioners in the United
Kingdom, and the Swedish National Council for Medical Ethics have characterized

prescribing puberty blockers and cross-sex hormones in youth as experimental and

dangerous. Sweden and Finland have taken steps to limit these interventions in

youth.




8 For more information, see the many resources at ACPeds, Gender Confusion and Transgender
Identity, https://acpeds.org/topics/sexuality-issues-of-youth/gender-confusion-and-transgender-
identity (last visited Aug. 23, 2021), & Family Watch International, Transgender Issues Videos,
https://familywatch.org/transgenderissues/#.YRl6kohKg2x (last visited Aug. 23, 2021).

                                                27

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 27 of 81 PageID #: 27
    130. Further, alternatives to transgender interventions as a treatment for

gender dysphoria exist, including counseling, which have proven successful for

nearly all children.

    131. ACPeds and its members are aware of cases in which pediatric patients are

being treated with surgical interventions for gender dysphoria. Girls as young as 13

years-old are now receiving double mastectomies to facilitate their belief that they

are a boy. Healthcare providers have removed the penises and testicles of boys as

young as 16 years old. Given the nature of these procedures, the consequences are

traumatic, permanent, lifelong, and irreversible.

    132. ACPeds and its members sincerely believe that sex is a biological,

immutable characteristic—a scientific reality, not a social construct.

             b. Impact of the gender identity mandate on ACPeds members
    133. Because ACPeds’ members are dedicated to the health and well-being of

children, they oppose participating in the objectionable practices on medical and

ethical grounds. Some ACPeds members also have religious objections to such

participation.

    134. ACPeds’ membership includes more than 600 physicians and other

healthcare professionals drawn from 47 different States across the nation.
    135. Most ACPeds members are board-certified pediatricians with active

practices.

    136. Most ACPeds’ members participate in health programs and activities

receiving federal financial assistance, and thus are encompassed by the gender

identity mandate.

    137. Most ACPeds members treat patients who are members of federal

healthcare programs such as Medicaid and the State Children’s Health Insurance

Program (CHIP).


                                          28

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 28 of 81 PageID #: 28
    138. ACPeds is a scientific medical association in which members share and

discuss medical research, emerging treatments, and trends related to caring for

children. ACPeds and its members also conduct their own research.

    139. As a secular, scientific medical association, ACPeds’ views are not religious

as such, although some ACPeds members have religious beliefs consistent with

their and ACPeds’ scientific and medical ethics beliefs. ACPeds is welcoming both

towards members who hold religious beliefs and towards those who do not.

    140. Thus, ACPeds and its members believe providing or referring patients for

the provision of such services violates their core beliefs and their oath to “do no

harm.”

    141. The gender identity mandate limits or prohibits the ability of ACPeds

members to engage in speech advising patients of their medical judgment about

gender-transition procedures, it forces them to offer services or facilities to further

gender transitions, and it requires them to inaccurately refer to a patient’s sex

orally and in medical records.

    142. ACPeds and its members believe that the gender identity interventions

described herein can be harmful to patients, particularly children, and that medical

science does not support the provision of such procedures and interventions.
    143. ACPeds members cannot perform or refer patients to other healthcare

providers who will perform such procedures. ACPeds members believe it would

violate their obligation to their patients as expressed in the Hippocratic Oath.

    144. ACPeds has members who have treated or currently treat transgender

individuals, and who would be liable for failure to engage in the objectionable

practices under the gender identity mandate.

    145. ACPeds has members who currently provide healthcare coverage for

employees, coverage which excludes medical transition procedures consistent with


                                           29

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 29 of 81 PageID #: 29
state laws. The gender identity mandate would force those members to provide

insurance coverage for these procedures.

    146. ACPeds members thus include healthcare providers with medical, ethical,

and conscientious objections to providing gender-transition interventions as being

not in the best interests of patients, as well as members with religious objections.

    147. ACPeds also believes that to eliminate sex-specific private spaces violates

fundamental rights of all persons to privacy, safety, and a secure environment. In

healthcare programs, as in schools, locker rooms, and restrooms, the facilities exist

for the utilitarian purpose of hygiene, not to affirm the self-identified gender of

certain individuals. These facilities are traditionally restricted to persons of the

same sex for the sound and self-evident reason that such separation protects the

bodily privacy of all. It also shields girls and women from offensive, criminal, or

dangerous behaviors of voyeurs, exhibitionists, and rapists, whose claim to=

transgender status may exist to take advantage of access given to transgender

persons.

    148. Rather than end single-sex spaces by allowing persons of either sex to

access them, there is a commonsense solution to respect the many individuals who

are uncomfortable in public facilities for various reasons, including religious beliefs,
disability, deformity, or discomfort with their body, as well as gender dysphoria. A

reasonable accommodation is a single-occupancy restroom available for all people

who are uncomfortable with the standard arrangement of sex-specific bathrooms or

locker rooms.

    149. Defendants’ gender identity mandate, if not enjoined, would cause ACPeds

members to violate their oaths, their conscience, and cause them to engage in a

course of procedures and interventions which is manifestly not in the best interests

of patients.


                                           30

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 30 of 81 PageID #: 30
     B. Effect on Catholic Medical Association

            a. Views of CMA and its members
    150. The Catholic Medical Association (CMA) is a national, physician-led

community that includes about 2500 physicians and health providers nationwide.

    151. CMA’s mission is to inform, organize, and inspire its members, in steadfast

fidelity to the teachings of the Catholic Church, to uphold the principles of the

Catholic faith in the science and practice of medicine.

    152. CMA seeks to pursue its mission in conformity to Christ the Divine

Physician. Its members are challenged to be a voice of truth spoken in charity, to

show how Catholic teachings on the human person, human rights and the common

good intersect with and improve the science and practice of medicine, and to defend

the sacredness and dignity of human life at all stages.

    153. CMA is committed to handing on a Catholic and Hippocratic approach to

medicine.

    154. CMA builds communities of support through local guilds (chapters)

covering every region of the country and the military. Guilds provide fellowship,

education, and service to the local Church, the community, and peers in healthcare.

    155. CMA is dedicated to educating and supporting the next generation.

Through the Catholic Medical Association Student Section (CMA-SS) and its
student chapters, as well as the Catholic Medical Association Resident Section,

CMA provides meaningful support and instruction to medical students as they grow

in the Catholic faith and as medical professionals.

    156. CMA represents faithful Catholics in the healthcare field so that its

members can grow in faith, maintain ethical integrity, and provide excellent

healthcare in accordance with the teachings of the Roman Catholic Church. CMA’s

mission is forming and supporting current and future physicians to live and



                                          31

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 31 of 81 PageID #: 31
promote the principles of the Catholic faith in the science and practice of medicine.

CMA’s vision is inspiring physicians to imitate Jesus Christ.

    157. CMA is a leading national voice on applying the principles of the Catholic

faith to medicine. CMA creates and organizes educational resources and events;

advocates for members, the Church, and the medical profession in public forums;

and provides guidance for bishops and other national leaders on healthcare ethics

and policy.

    158. For CMA and its members, both medical ethics (beginning with a respect

for the dignity of the human person as an embodied true male or female) as well as

science, not cultural ideologies or political correctness, serve as the basis of all true

healthcare.

    159. CMA believes that the rights of conscience and religious freedom are

integral to each person’s dignity.

    160. CMA and its members sincerely believe that sex is a biological, immutable

characteristic.

    161. CMA and its members believe that the norm for human design is to be

conceived either male or female.

    162. Every cell in the human body holds either an “XY” or “XX” pair of sex
chromosomes, the genetic markers for males and females, respectively.

    163. Human sexuality is binary by design to ensure the reproduction and

flourishing of our species.

    164. The very rare disorders of sex development (“intersex” individuals) are

medical deviations from the sexual binary norm, and do not constitute additional

sexes.

    165. CMA also follows the teachings of the Catholic Church, believing that faith

and reason work together to inform how to love and care for community members.


                                            32

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 32 of 81 PageID #: 32
     166. Their beliefs reflect thousands of years of Christian anthropology, with its

roots in the narrative of human origins that appears in the Book of Genesis, when

“God created man in his own image . . . male and female he created them.” Gen.

1:27.

     167. The Catholic Church teaches that men and women are created in two sexes

with corresponding identities.9

     168. The Catholic Church thus opposes invasive and drastic medical

interventions promoted by modern gender ideology. “Except when performed for

strictly therapeutic medical reasons, directly intended amputations, mutilations,

and sterilizations performed on innocent persons are against the moral law.”

Catechism § 2297.

     169. The Catholic Church also teaches this lived biological reality of two sexes

creates various obligations for public authorities. Catechism § 1907.

     170. The Catholic Church’s most extensive statement today exclusively on

gender identity is Male and Female He Created Them: Towards a Path of Dialogue

on the Question of Gender Theory in Education.10 The Church calls for love and

respect for all people and in this guide it outlines both theological and scientific

truths about the human person, including that there are two sexes created by God
and found in nature, that one cannot separate one’s sex from one’s gender, and that

there are biological and unchangeable differences between men and women.

Ignoring these truths does not address or help persons who are suffering.




9 See, e.g., Catechism of the Catholic Church § 2333, 2393 (2d ed.), https://www.usccb.org/beliefs-and-
teachings/what-we-believe/catechism/catechism-of-the-catholic-church (“Catechism”); Pope Francis,
Encyclical letter Laudato Si’ ¶ 155 (2015), , https://www.vatican.va/content/francesco/en/encyclicals/
documents/papa-francesco_20150524_enciclica-laudato-si.html.
10 Congregation for Catholic Education, Male and Female He Created Them: Towards a Path of

Dialogue on the Question of Gender Theory in Education (2019), http://www.educatio.va/content/
dam/cec/Documenti/19_0997_INGLESE.pdf.

                                                  33

    Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 33 of 81 PageID #: 33
      171. CMA and its members believe that healthcare that provides gender-

transition procedures and interventions is neither healthful nor caring; it is

dangerous.

      172. CMA and its members believe that gender-transition procedures and

interventions can be harmful, particularly to children, and that medical science

does not support the provision of such procedures or interventions.

      173. CMA and its members believe providing or referring patients for the

provision of gender identity interventions violates their core beliefs and their oath

to “do no harm.”

      174. CMA and its members believe that the controversial and complex issues

addressed in the gender identity mandate must be thoroughly discussed among the

medical community, and no government mandates would be appropriate while this

discussion is ongoing or in a way that violates conscience rights.

      175. One representative article outlining and illustrating CMA members’

concerns with invasive gender interventions was published in a scholarly format in

CMA’s quarterly journal by Paul W. Hruz, M.D., PhD at the Washington University

School of Medicine.11

      176. The article identifies a lack of high-quality scientific data for common
gender identity interventions, such as the general lack of randomized prospective

trial design, a small sample size, recruitment bias, short study duration, high

subject dropout rates, and reliance on “expert” opinion.

      177. The article also shows the immediate and long-term risks relative to

benefit of these new forms of medical intervention, including significant

intervention-associated morbidity, raising concerns that the primary goal of suicide

prevention is not achieved. The article notes that, on top of substantial moral


11Paul W. Hruz, Deficiencies in Scientific Evidence for Medical Management of Gender Dysphoria, 87
Linacre Quarterly 34, 34-42 (Sept. 20, 2019), https://doi.org/10.1177/0024363919873762.

                                               34

     Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 34 of 81 PageID #: 34
questions, under the established principles of evidence-based medicine, providers

should have a high degree of caution in accepting gender-transition medical

interventions as a preferred treatment approach.

    178. Increasing numbers of children with gender dysphoria are being placed on

puberty-arresting medications, to allow them more time to “decide” on their gender.

Along with preventing the development of secondary sex characteristics, these

medications arrest bone growth, decrease bone density, prevent the normal pubertal

organization and maturation of the adolescent brain, and prevent the development

of sperm in boys and eggs in girls.

    179. CMA is especially concerned about the lack of studies revealing the long-

term effects of these procedures and interventions. In no other area of science would

these types of surgeries, procedures, and interventions move forward without the

research to back it up. CMA has always favored sound medical science and ignoring

biology would do a great disservice to the medical profession.

    180. CMA believes science shows that arresting puberty as a gender identity

intervention is scientifically dangerous to children, and therefore religiously

objectionable for CMA members to support.

    181. CMA and its members also take the position that healthcare professionals
need to use biological identity to treat the hundreds of sex-linked disorders that

patients may present. Otherwise, poor care would result. Doctors must treat

patients based on their genetic make-up, the presence of reproductive organs and

diseases unique to biological gender. Changing pronouns will not and cannot change

this obligation.

    182. CMA urges healthcare professionals to adhere to genetic science and

sexual complementarity over ideology in the treatment of gender dysphoria in

children. This includes especially avoiding puberty suppression and the use of cross-


                                          35

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 35 of 81 PageID #: 35
sex hormones in children with gender dysphoria. One’s sex is not a social construct,

but an unchangeable biological reality.

       183. CMA thus opposes pubertal suppression of minors, as well as hormone

administration or other surgical interventions for purposes of “choosing” a gender or

sex.

       184. CMA has adopted an official resolution stating, “the Catholic Medical

Association does not support the use of any hormones, hormone blocking agents or

surgery in all human persons for the treatment of Gender Dysphoria.”

       185. CMA has adopted an official resolution stating, “Catholic Medical

Association and its members reject all policies that condition children to accept as

normal a life of chemical and surgical impersonation of the opposite sex” as well as

“the use of puberty blocking hormones and cross-sex hormones.”

       186. CMA has adopted an official resolution stating, “the Catholic Medical

Association, in recognition of the dignity of the person, supports the continuation of

gender-specific facilities in all public and private places; and further resolves that a

reasonable accommodation is a single-occupancy facility available for all persons

who are uncomfortable with the standard arrangement of gender-specific facilities.”

       187. CMA holds that the longstanding principle of “First do no harm” must be
upheld in all medical treatment, including for children and adolescents with gender

dysphoria. Medical ethics, beginning with a respect for the dignity of the human

person as an embodied true male or female, and science, not cultural ideologies or

political correctness, serve as the basis of all true healthcare.

             b. Impact of the gender identity mandate on CMA members
       188. CMA’s members are healthcare providers who object on grounds of science

and medical ethics, as well as on religious grounds, to providing, offering,

participating in, referring for, or paying for the objectionable practices.


                                           36

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 36 of 81 PageID #: 36
    189. Most of CMA’s members treat patients within federal healthcare programs

such as Medicare, Medicaid, and the State Children’s Health Insurance Program

(CHIP).

    190. CMA has many members who will be subject to the gender identity

mandate because they receive federal funds, provide medical services that may be

used as part of a medical transition, and provide health coverage for employees.

    191. CMA’s members will be impacted by the gender identity mandate because

it limits or prohibits their ability to engage in speech advising patients of their

medical judgment about gender-transition procedures and it forces them to offer

services or facilities to further gender transitions.

    192. CMA’s members will be impacted by this agency action because it limits or

prohibits their ability to continue to accurately refer to patient sex by speech or in

writing, including accurately referring to a patient with biologically correct

pronouns and accurately coding patient sex in medical records or charts. The

government forces providers to inaccurately refer to sex, including with inaccurate

pronouns and inaccurate medical records.

    193. CMA has members who have treated or currently treat transgender

individuals, and who would be liable for failure to provide, offer, or refer for medical
transition procedures. Their ability to discuss their medical opinions with their

patients and offer medical advice freely has been chilled by this agency action.

    194. CMA has members who object to providing, offering, or participating in

medical transitions and who provide services such as hysterectomies, breast

reconstruction, and hormone administration for patients who need these services for

medical reasons. But these members would be required by HHS to provide, offer,

and refer for those services as part of a medical transition procedure, despite their

objections.


                                           37

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 37 of 81 PageID #: 37
    195. CMA has members who currently provide healthcare coverage for

employees, coverage which excludes medical transition procedures consistent with

state laws. These members will be impacted by the gender identity mandate as long

as it requires them to provide insurance coverage for these procedures.

    196. CMA’s members share the non-religious medical and ethical positions

described above, and they also have overlapping religious objections to engaging in

the objectionable practices.

    197. CMA and its members believe that the gender identity mandate will harm

those they are devoted to serving, as well as their ability as medical professionals to

practice in conformity with their sound medical judgment and moral conscience.

This agency action will violate the quality of healthcare provided to patients, as well

as the conscience rights of healthcare professionals everywhere.

     C. Effect on Dr. Dassow
    198. Dr. Dassow earned an M.D. with highest distinction from the University of

Kentucky College of Medicine in 1987. She completed an obstetrics and gynecology

internship and an obstetrics and gynecology residency at the Washington

University School of Medicine in 1991.

    199. Dr. Dassow is a specialist in pediatric and adolescent gynecology, including
complex medical problems, along with premenstrual syndrome and menopause.

    200. Along with a general ambulatory OBGYN care, Dr. Dassow has a special

practice focus on pediatric and adolescent gynecology. As a result, she receives

referral patients with puberty issues. She also cares for the gynecology needs of

pediatric patients with complex medical disorders. Another practice focus of Dr.

Dassow is the care of perimenopausal and post-menopausal women. In this

capacity, she often prescribes hormone therapy.

    201. Dr. Dassow through her practice participates in health programs and
activities that receive federal financial assistance.
                                           38

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 38 of 81 PageID #: 38
    202. Dr. Dassow provides medical services for reasons other than gender

transition intervention, but those same services are ones that other doctors provide

for the purpose of engaging in gender transitions or interventions affirming gender

identity.

    203. Dr. Dassow is compelled by her religious faith to provide healthcare to all

patients she encounters, including patients who have undergone gender transitions.

Even so, based on her best medical judgment, Dr. Dassow does not believe that

gender-transition procedures or interventions for pre-transition or mid-transition

patients, especially minors, serve their best interests. She thus objects to providing,

participating in, offering, or referring for medical transitions, which are required by

the government’s interpretation of the ACA and related regulations.

    204. Dr. Dassow is compelled by her religious faith to provide healthcare to all

patients she encounters, including patients who have undergone gender

interventions. Even so, based on her best medical judgment, Dr. Dassow does not

believe that gender-transition procedures or interventions for non-transitioned or

mid-transition patients, especially minors, serve their best interests. She thus

objects to providing, participating in, offering, or referring for medical transitions.

    205. Dr. Dassow’s more than 30 years of experience reflects a compassionate
and inclusive practice of healthcare. Dr. Dassow treats each patient as an

individual, seeking to understand the person’s holistic needs and personal medical

and psychological history. She understands that people have many different views

and experiences in life, and so she seeks to help them in a non-judgmental way

explore what medical care may be best for them. She strives to have a patient-

centric practice under which patients can obtain the care and treatment that they

seek and prefer.

    206. Dr. Dassow provides care for and respects all female patients, irrespective
of gender identity, sexual orientation, religious belief, political position affiliations,
                                            39

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 39 of 81 PageID #: 39
and reproductive health history. For instance, in her non-directive counseling

attendant on her medical examinations, Dr. Dassow respects her patients who have

had elective abortions without regrets, and she also respects her patients who have

had abortions but who do experience regret, referring these patients to a

compassionate therapist if counseling is indicated and desired.

    207. Dr. Dassow’s individual-centric and compassionate view of healthcare

extends to her significant practice in the prescription of hormones and puberty

blockers. She understands that, for many women, hormone therapy is medically

indicated when, at a patient’s wish, it helps manage menopause. She also

understands that for precocious puberty, such as menstruation beginning in five-

year-old girls, puberty blockers are a proven and safe treatment and can be

medically indicated, provided patients’ parents provide the appropriate consent.

    208. Dr. Dassow also understands that differences exist between adults who

underwent a gender-transition process decades ago and patients who have not done

so or who are in the middle of this process, a difference heightened between older

adults and minors. One key difference is that an adult whose interventions occurred

decades ago has been on hormones for a significant period of time, which means

that the hormones’ effects have long since nearly entirely occurred, including many
permanent changes.

    209. For Dr. Dassow, prescribing hormones to this category of older adult

patients involves causing relatively little effect compared to prescribing the same

hormones for non-transitioned or mid-transition patients, especially non-

transitioned or mid-transition minors, who lack adult maturity and autonomy and

who should have parental involvement for major medical decisions. Dr. Dassow has

thus, on a case-by-case basis, and when her clinical judgment favors it, prescribed

hormones to long-transitioned adult patients when the continued use of hormones
would not have a significant effect or change on the status quo of their health.
                                          40

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 40 of 81 PageID #: 40
     210. Dr. Dassow has not provided hormones to pre-transition or mid-transition

patients, given the significant and permanent damaging effects of these therapies,

which are especially significant for minor patients.

     211. Dr. Dassow also understands that times occur when the use of puberty

blockers is appropriate for minors with parental consent. As already noted, she has

prescribed puberty blockers for minors with precocious puberty, such as a five-year-

old who begins menstruation prematurely, given the proven safety of these

interventions at younger ages to delay puberty until the time of its natural onset.

But she does not prescribe puberty blockers to older minors in adolescence to delay

the natural onset of puberty, given the unproven safety of this course of puberty

blockers. Multiple studies suggest that puberty blockers prescribed for gender

dysphoria almost invariably lead to minors proceeding with dangerous cross-sex

hormones and surgery.

     212. Dr. Dassow wishes to retain and not modify her current policies and

practices of not offering, prescribing, or performing these interventions. She wishes

to reserve her medical judgment for individual cases, as well as abide by her

religious, conscientious, and ethical judgments about prescribing hormones or

puberty blockers for new or ongoing gender transitions or other patients
experiencing gender dysphoria. Dr. Dassow thus objects to HHS’s coercion of her to

offer and perform the interventions described above, especially on patients who are

minors or who are considering whether to transition, and she also has religious

objections to the provision of gender-transition procedures and interventions in such

cases.

     213. Compelling Dr. Dassow to perform, offer, or refer for the performance of

gender-transition procedures, drugs, or interventions for pre-transition or mid-

transition patients, especially minors, would violate her medical judgment and her
religious beliefs.
                                          41

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 41 of 81 PageID #: 41
    214. Dr. Dassow’s medical care is provided in health programs and activities

subject to Section 1557.

    215. The gender identity mandate limits or prohibits Dr. Dassow’s ability to

engage in speech advising patients of her medical judgment about gender-transition

procedures and it forces her to offer services or facilities to further gender

transitions regardless of her medical judgment or religious beliefs.

    216. Dr. Dassow will be impacted by the gender identity mandate because it

limits or prohibits her ability to continue to accurately refer to patient sex by speech

or in writing, including accurately referring to a patient with biologically correct

pronouns and accurately coding patient sex in medical records or charts. The

government forces providers to inaccurately refer to sex, including with inaccurate

pronouns and inaccurate medical records.

    217. Dr. Dassow has treated or currently treats transgender individuals, and

she would be liable for failure to provide, participate in, offer, or refer for medical

transition procedures. Her ability to discuss her medical opinions with her patients

and offer medical advice freely has been chilled by this agency action.

   VI.   Effect of Threatened Enforcement
    218. The gender identity mandate imposes three choices on the Plaintiffs: (1)
not comply with the government’s mandates, and risk significant government

enforcement and penalties, likely driving them out of much of the healthcare field

and market; or (2) comply with the government’s mandates, abandoning their

medical, conscientious, and religious beliefs, and accept the dangers and burdens of

compliance; or (3) exit most healthcare fields entirely, a penalty in and of itself.

    219. If Plaintiffs do not abide by HHS’s mandates, they face losing access to

federal healthcare program funds, potential civil lawsuits from plaintiffs, and being

investigated by HHS’s Office for Civil Rights or the Attorney General. 18 U.S.C.
3486; 45 C.F.R. §§ 80.6 to 80.11; 45 C.F.R. Pt. 81; 45 C.F.R. §§ 92.5, 92.301.
                                           42

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 42 of 81 PageID #: 42
     220. The burdens of being investigated for alleged or suspected violations of

Section 1557, or compliance reviews concerning such compliance, are severe,

imposing significant costs of time, money, attorney’s fees, and diversion of resources

the Plaintiffs could use to continue providing quality medical care and receive

compensation for the same.

     221. Violators can be subjected to private lawsuits for damages under Section

1557’s enforcement mechanisms, in which they may have to pay attorney’s fees, 42

U.S.C. § 1988, and they risk federal False Claims Act liability if they participate in

covered federal programs while not in compliance. 31 U.S.C. § 3729, et seq. False

certification claims trigger false-claims liability, including civil penalties, treble

damages, and the possibility of “up to five years’ imprisonment.” 45 C.F.R. §§ 86.4,

92.4. Civil penalties are up to $11,000 per false claim “plus 3 times the amount of

damages which the Government sustains because of” any false claim. 31 U.S.C. §

3729(a)(1).

     222. The gender identity mandate exposes Plaintiffs to criminal penalties for

their current speech and conduct if they do not comply but have participated or

continue to participate in federal programs. An individual who makes a materially

false statement to the government in connection with or with the delivery of or
payment for healthcare benefits or services is subject to criminal monetary

penalties, up to five years’ imprisonment, or both. 18 U.S.C. §§ 287, 1001, 1035,

1347. An individual who makes any false statement or representation, or who fails

to disclose a material fact of any kind to Medicare or Medicaid, including about

eligibility for payment for services or eligibility for certification is guilty of a felony,

imprisoned for up to ten years, and can be fined up to $100,000 per violation. 42

U.S.C. §§ 1320a-7b(a), 1320a-7b(c).

     223. Plaintiffs also face potential criminal liability if they fail to provide
affirmative evidence of compliance, as required by the government in an
                                             43

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 43 of 81 PageID #: 43
investigation, because it is a criminal offence punishable by fines and up to five

years in prison to obstruct the criminal investigation of health care fraud offenses,

including by frustrating certain audits or by delaying the flow of information or

records to investigators. 18 U.S.C. §§ 1516, 1518.

    224. Many Plaintiffs, and Dr. Dassow specifically, are providers in the federal

Medicaid, Medicare, or CHIP programs.

    225. Many Plaintiffs, and Dr. Dassow specifically, are employed by facilities

that receive federal financial assistance, or offer medical care in health programs

and activities that receive such assistance.

    226. If Plaintiffs do not comply with the gender identity mandate, they risk

expulsion from participation in Medicaid, Medicare, and CHIP, and from receiving,

or participating in other programs receiving, federal financial assistance.

    227. Failure to comply with the gender identity mandate threatens Plaintiffs

with loss of income and employment.

    228. ACPeds members, CMA’s members, and Dr. Dassow will incur increased

costs from the investigation and enforcement of claims under Section 1557 or its

regulations against them, and they will suffer damaging barriers to their ability to

participate in the marketplace as healthcare providers.
    229. Many Plaintiffs cannot continue their healthcare practices if they are not

eligible to participate in federal healthcare programs like Medicare, Medicaid, and

CHIP.

    230. The government has already caused ACPeds members, CMA’s members,

and Dr. Dassow to lose their medical, conscientious, and religious protections from

government enforcement, and that they may lose their ability to practice medicine,

even though federal legal protections exist and should be respected by the

government.


                                          44

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 44 of 81 PageID #: 44
    231. The gender identity mandate requires Plaintiffs to incur significant

burdens of time and resources to plan for how they must either comply or risk loss

of participation in federal programs.

    232. The gender identity mandate has necessitated that Plaintiffs spend time

and money training staff, issuing guidance, and engaging in public education

campaigns to mitigate the confusion caused by the mandate.

    233. The gender identity mandate limits and compels the speech of Plaintiffs,

including what they can say to patients.

    234. As the result of the gender identity mandate, many Plaintiffs are unlikely

to express their full and frank views to patients for fear of liability.

    235. If Plaintiffs were to comply with the gender identity mandate, they would

suffer the loss of their integrity and reputation because it will be perceived that

they profess one thing but do another.

    236. Such loss of integrity and reputation devastates conscientious medical

professionals and their practices, and makes patients less likely to trust them,

which in turn drives patients away from their practices.

    237. If Plaintiffs comply with the gender identity mandate by performing

gender transition interventions, they take on increased malpractice liability due to
the risks and harms of those interventions, and of patients later regretting the

decision to undergo those interventions.

    238. At the same time the gender identity mandate constricts Plaintiffs’ ability

to warn patients about the risks and harms of gender transition interventions,

increasing Plaintiffs’ liability if they were to actually succumb to the gender identity

mandate and perform such interventions in violation of their consciences.

    239. Compliance with the gender identity mandate leads to medically

unnecessary procedures, wasting the time and money of providers, patients, and


                                            45

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 45 of 81 PageID #: 45
insurers, and draining resources that could be better spent elsewhere, especially

during a pandemic.

    240. Compliance with the gender identity mandate presents risks to Plaintiffs’

patients, including life-threatening risks, by requiring that necessary procedures

and inquiries be omitted by Plaintiffs because those are associated with the

patient’s biological sex not the patient’s gender identity.

    241. ACPeds and CMA members who provide employee health insurance plans

will face increased costs in covering gender transition interventions, and in paying

for the increased costs of unnecessarily delayed medical procedures.

    242. ACPeds and CMA members who provide employee health insurance plans

face significant penalties under federal law for failing to include coverage of gender

transition interventions.

    243. Imposing the gender identity mandate on Plaintiffs will deprive Plaintiffs’

patients, who want to receive care from them because of their ethical and religious

beliefs, of their chosen doctor.

    244. Imposing the gender identity mandate’s penalties on Plaintiffs will harm

patients in low-income and underserved communities and regions because it will

deprive those patients of Plaintiffs’ care.
    245. The gender identity mandate will drive thousands of doctors out of the

medical profession and out of the care of low-income and underserved patients, and

it will dissuade students from choosing to practice medicine.

    246. Driving Plaintiffs out of the health care field by means of the gender

identity mandate will place intense strain on the healthcare system in America, will

exacerbate disparities of care among low-income and underserved populations, and

will cause immense human suffering and higher medical costs for all.




                                              46

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 46 of 81 PageID #: 46
     D. The Propriety of Urgent Judicial Relief
    247. The gender identity mandate is irreparably harming Plaintiffs by exposing

them to legal penalties for practicing medicine in keeping with their best judgment

and religious beliefs, and for even speaking those beliefs to their patients.

    248. Plaintiffs are susceptible to risk under the gender identity mandate at any

moment of practice.

    249. Unless the Court provides protection from the gender identity mandate,

including the 2016 Rule’s gender identity language, HHS’s May 10, 2021 notice of

enforcement of the gender identity mandate, and (to the extent they are deemed to

require the mandate) the 2020 Rule and Section 1557 itself, the Plaintiffs will

continue to suffer from this ongoing violation of law.

    250. Plaintiffs have no adequate or available administrative remedy. In the

alternative, any effort to obtain an administrative remedy would be futile.

    251. Plaintiffs have no adequate remedy at law.

    252. Absent injunctive and declaratory relief against the gender identity

mandate, Plaintiffs have been and will continue to be harmed.

    253. All the acts of the Defendants described above, and their officers, agents,

employees, and servants, were executed and are continuing to be executed by

Defendants under the color and pretense of the policies, statutes, ordinances,
regulations, customs, and usages of the United States.

                       CLAIMS FOR RELIEF
                            CLAIM ONE
            ADMINISTRATIVE PROCEDURE ACT (5 U.S.C. § 706)
            AND REGULATORY FLEXIBILITY ACT (5 U.S.C. § 611)
    254. Plaintiffs re-allege and incorporate herein, as though fully set forth,

paragraphs 1–253 of this complaint.

    255. Defendants HHS and OCR are federal agencies subject to the APA. 5
U.S.C. § 701(b); 5 U.S.C. § 551(1).


                                          47

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 47 of 81 PageID #: 47
     256. The gender identity language from the 2016 Rule, including as set forth

above, is in effect, is final agency action, is a legislative rule, and is subject to

judicial review under the APA.

     257. HHS’s May 10, 2021 Notice of Enforcement is likewise subject to review

under the APA.

     258. In this claim, these two sources are referred to as “the gender identity

mandate.” Plaintiffs challenge them together, and each of them separately.

     259. Plaintiffs’ APA challenge to the gender identity mandate also includes the

enforcement mechanisms and penalties that HHS has attached to Section 1557, so

long as the gender identity mandate is in effect and is not enjoined, because the

gender identity mandate triggers those penalties. Those are set forth in HHS’s final

2020 Rule, and they are also subject to APA review.

     260. Plaintiffs’ APA challenge includes any action or publication by HHS to

enforce the gender identity mandate against them.

     261. The gender identity mandate is definitive and determines the rights of

persons; the government declares the mandate to be treated as if it has the full force

of law; and Defendants have done so.

     262. Under 5 U.S.C. § 701(a), no statute precludes judicial review of the gender
identity mandate, and it is not committed to agency discretion by law.

     A.   Not in Accordance with Law, In Excess of Statutory Jurisdiction,
          Authority, and Limitations, and Contrary to Right, Power,
          Privilege, and Immunity
     263. Under the APA, a reviewing Court must “hold unlawful and set aside

agency action” if the agency action is “not in accordance with law,” “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” or

“contrary to constitutional right, power, privilege, or immunity” under 5 U.S.C.
§ 706(A)–(C).


                                             48

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 48 of 81 PageID #: 48
    264. The gender identity mandate is not in accordance with law, and is in

excess of statutory jurisdiction, authority, and limitations.

    265. Congress has not delegated to the Defendants the authority to impose the

gender identity mandate under Section 1557.

    266. The gender identity mandate exceeds the authority of Section 1557, the

Affordable Care Act, and Title IX of the Education Amendments of 1972, as

amended, all of which limit discrimination on the basis of sex to not encompass

discrimination on the basis of gender identity.

    267. The gender identity mandate exceeds the authority of Title IX, as

incorporated into Section 1557, which does not apply where it would violate the

religious tenets of an organization.

    268. The gender identity mandate is contrary to the ACA’s provision that

“[n]othing in this Act shall be construed to have any effect on Federal laws

regarding (i) conscience protection.” 42 U.S.C. § 18023(c)(2); see Executive Order

13535, Enforcement and Implementation of Abortion Restrictions in [ACA], 75 Fed.

Reg. 15599 (Mar. 29, 2010).

    269. The gender identity mandate is contrary to the Religious Freedom

Restoration Act, because it substantially burdens Plaintiffs’ exercise of religion, and
is not the least restrictive means of advancing a compelling government interest.

    270. Bostock v. Clayton County, 140 S. Ct. 1731 (2020), did not interpret the

ACA or Title IX, and does not require the gender identity mandate.

    271. The gender identity mandate is contrary to Section 1554 of the ACA, 42

U.S.C. § 18114; specifically: parts (1)–(2) and (6) because it pressures Plaintiffs out

of federally funded health programs and the practice of healthcare; parts (3)–(4)

because it requires Plaintiffs to speak in affirmance of gender identity and refrain

from speaking in accordance with a patient’s biological sex and related medical
needs; part (5) because it requires Plaintiffs to deprive patients of informed consent
                                           49

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 49 of 81 PageID #: 49
by preventing them from warning patients of the dangers of gender transition

interventions; and also part (5) because it forces Plaintiffs to violate their ethical

and conscientious standards as healthcare professionals.

      272. The gender identity mandate violates 42 U.S.C. § 300a-7(d) because it

compels Plaintiffs, within health service programs funded by HHS, to provide

gender identity procedures, interventions, and information, including sterilizations,

in violation of their religious beliefs and moral convictions.

      273. The gender identity mandate violates the Medicare statute’s restriction

that it may only pay for items and services that are “reasonable and necessary for

the diagnosis or treatment of illness or injury or to improve the functioning of a

malformed body member,” 42 U.S.C. § 1395y(a)(1)(A), and it removes the authority

of states to declare that gender transition interventions are not covered under

Medicaid and Medicaid Expansion CHIP programs, in violation of 42 U.S.C. §

1396d(r)(5).12

      274. For the reasons discussed below in Claims Two through Five, the gender

identity mandate violates constitutional protections for free speech, association, and

assembly, free exercise of religion, structural protections of federalism, the

Spending Clause, the clear notice canon, and the Tenth Amendment.
      275. Alternatively, if the courts in Whitman-Walker and Walker were incorrect

that the 2016 Rule’s gender identity language remains in effect despite the vacatur

in Franciscan Alliance, HHS lacks authority to enforce the gender identity

provisions from the 2016 Rule by means of or consistent with its May 10, 2021

Notice of Enforcement, because the 2020 Rule repealed the gender identity



12See, e.g., Nat’l Academy for State Health Policy, State Definitions of Medical Necessity under the
Medicaid EPSDT Benefit, NASHP (April 23, 2021), https://www.nashp.org/medical-necessity/
(reporting a 50-state survey of state laws defining medical necessity under Medicaid’s benefit for
Early and Periodic Screening, Diagnostic and Treatment services, which is part of Medicaid
Expansion CHIP programs).

                                                 50

     Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 50 of 81 PageID #: 50
language and cannot be used to support the interpretation that Section 1557

includes such prohibitions, and the Notice of Enforcement would, at minimum, have

needed to undergo notice and comment rulemaking under the APA in order to

restore such provisions and render them enforceable.

    B.   Arbitrary, Capricious, and an Abuse of Discretion
    276. Under the APA, a reviewing Court must “hold unlawful and set aside

agency action” if the agency action is “arbitrary,” “capricious,” or “an abuse of

discretion.” 5 U.S.C. § 706(2)(A).
    277. In promulgating the gender identity mandate, Defendants failed to

adequately consider that in medical practice, sex is a biological reality, patients are

harmed by imposing the provision of controversial and dangerous medical

procedures, and patients are harmed by preventing doctors from providing full and

timely disclosure of all relevant health information about gender identity

procedures and interventions.

    278. The gender identity mandate cut short the evolving state of medical

knowledge by mandating provision of and referral for experimental gender

transition interventions, and to prescribe puberty blockers and hormone therapies

off label for such purposes.

    279. The gender identity mandate unlawfully requires Plaintiffs to remove or
modify healthy organs and tissues in hysterectomies, mastectomies, ovary removal,

testicle removal, “de-gloving,” and the creation of faux genitalia, in furtherance of

gender transition purposes, or to offer or refer for any such procedures, or to provide

information in affirmance of them.

    280. The gender identity mandate unlawfully requires Plaintiffs to treat

patients according to gender identity and not sex, express views on gender identity
interventions that they do not share, say that sex or gender is nonbinary or on a


                                          51

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 51 of 81 PageID #: 51
spectrum, use language and preferred pronouns affirming and reflecting self-

professed gender identity, create medical records according to gender identity and

not biological sex, refrain from expressing their medical, ethical, or religious views

in disagreement with gender identity ideology or interventions, provide government

assurances of compliance with the mandate, or post notices of such compliance.

      281. The gender identity mandate unlawfully requires Plaintiffs to allow

patients to access single-sex program and facilities by gender identity and not by

biological sex.

      282. The gender identity mandate unlawfully requires Plaintiffs who provide

employee health insurance to pay for insurance coverage for gender interventions.

      283. Section 92.206 of the 2016 Rule, which is in effect, claims to allow some

services to “one sex” based on biology but requires access to single-sex services or

facilities regardless of their sex, creating inconsistent standards and confusion.

      284. The gender identity mandate relied on facts and studies only from one side

of the issue, and it ignored other experts who said there is not enough evidence to

require the provision of gender transition procedures. HHS’s own experts wrote at

the time that not enough evidence existed on this subject: “Based on a thorough

review of the clinical evidence available at this time, there is not enough evidence to
determine whether gender-reassignment surgery improves health outcomes for

Medicare beneficiaries with gender dysphoria. There were conflicting (inconsistent)

study results—of the best designed studies, some reported benefits while others

reported harms.”13

      285. Defendants failed to adequately consider the gender identity mandate’s

impact on doctors and medical associations with medical, ethical, conscientious, and




 Centers for Medicare & Medicaid Services, Proposed Decision Memo for Gender
13

Dysphoria and Gender Reassignment Surgery (June 2, 2016).

                                             52

     Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 52 of 81 PageID #: 52
religious objections to it, or their reliance interests in not being subject to such a

mandate.

    286. Defendants failed to adequately consider the gender identity mandate’s

harm to low-income and underserved populations by the expulsion of Plaintiffs and

similar healthcare providers from federally funded health programs and activities,

the shortages of care and providers that would result, and the negative impact on

the health of such patients due to that reduced access.

    287. Defendants failed to adequately consider the harm to Plaintiffs’ own

patients who want to continue receiving care from Plaintiffs but will not be able to

do so when the mandate drives Plaintiffs out of their jobs, specific health programs,

and healthcare generally.

    288. Defendants failed adequately to consider the interests health care

professionals possess under RFRA even if they do not yet have court injunctions

against the gender identity mandate.

    289. The 2020 Rule’s consideration of various issues underscores these failings

in the gender identity mandates. The 2020 Rule not only did not impose a gender

identity mandate, it took the position that Section 1557 does not authorize such a

mandate, and it attempted to repeal the gender identity mandate to avoid such
costs.

    290. HHS’s May 20, 2021 notice is internally contradictory by promising both to

abide judicial opinions holding that Section 1557 does not prohibit gender identity

discrimination, and to abide by other judicial opinions holding that it does.

    291. In issuing the gender identity mandate, Defendants failed to consider

alternative policies that respect the interests of doctors and medical associations

with medical, ethical, conscientious, and religious objections to the mandate.




                                           53

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 53 of 81 PageID #: 53
    292. The gender identity mandate violates the APA because it relies on the

erroneous legal view that Section 1557, Title IX, and Bostock require Section 1557

to be interpreted to prohibit gender identity discrimination.

    293. The gender identity mandate’s rationale is contrived for the President’s

policy convenience, set forth in his sweeping and mandatory Executive Order

13,988, rather than based on law and necessary considerations under the APA. See

Dep’t of Com. v. New York, 139 S. Ct. 2551, 2575–76 (2019).

    294. Therefore, the gender identity mandate must be set aside under 5 U.S.C.

§ 706 and the Court’s inherent equitable power to enjoin ultra vires and

unconstitutional actions.

    295. The gender identity mandate should also be enjoined and declared

unenforceable under 5 U.S.C. § 705 pending review of this Court to preserve status

and rights pending review of this Court.

    296. In the alternative, to the extent that the prohibition of discrimination on

the basis of sex under the 2020 Rule is interpreted to impose the gender identity

mandate as set forth in the 2016 Rule and the May 10, 2021 Notice of Enforcement,

the 2020 Rule is invalid under the APA for the same reasons, and the same

remedies against it are required and appropriate.

    C.   Invalid Delay of the Sunset Rule
    297. Plaintiffs also challenge another recent rule delaying a separate rule that

would have provided for agency review of the gender identity mandates.

    298. Plaintiffs bring this claim both as violation of the APA, 5 U.S.C.§ 706, for

being arbitrary and capricious, contrary to law and statutory authority, and without

observance of required procedure, and, to the extent it violates the Regulatory

Flexibility Act (RFA) itself as discussed herein, under the judicial review provision
of the RFA, 5 U.S.C. § 611.


                                           54

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 54 of 81 PageID #: 54
     299. On January 19, 2021, HHS published in the Federal Register a final rule

entitled “Securing Updated and Necessary Statutory Evaluations Timely” (SUNSET

Rule). 86 Fed. Reg. 5,694 (Jan. 19, 2021). The SUNSET Rule was set to go into

effect on March 22, 2021.

     300. The SUNSET Rule requires HHS to engage in periodic review of its

regulations, including the 2016 and 2020 Rules, or else those regulations would

expire. 86 Fed. Reg. at 5,756 (amending 45 C.F.R. Pt.8 and citing 42 U.S.C. § 18116

as authority).

     301. The SUNSET rule requires HHS to “assess” its regulatory corpus to

determine whether its rules have a significant economic impact on a substantial

number of small entities. 45 C.F.R. § 8.1(b)(1). If the rules have such an impact,

then HHS must “review” the rulemaking in view of the five factors listed in section

3(a) of the Regulatory Flexibility Act, 5 U.S.C. § 610(b). 45 C.F.R. § 8.1(d)(1). HHS

must review existing regulations at the end of (1) five calendar years after the year

that the SUNSET Rule first becomes effective, (2) ten calendar years after the year

of each regulation’s promulgation, or (3) ten calendar years after the last year in

which HHS assessed and, if required, reviewed the regulation, whichever is latest.

If HHS does not comply, the unreviewed regulations will automatically expire. The
SUNSET Rule excludes regulations “that are prescribed by Federal Law, such that

the Department exercises no discretion as to what is prescribed.” 45 C.F.R.

§ 8.1(g)(1).

     302. On March 9, 2021, entities brought litigation against the SUNSET Rule.

County of Santa Clara v. HHS, No. 5:21-cv-01655-BLF (N.D. Cal. filed Mar. 9,

2021).

     303. Promptly, HHS released a final rule entitled “Securing Updated and

Necessary Statutory Evaluations Timely; Administrative Delay of Effective Date;


                                          55

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 55 of 81 PageID #: 55
Correction” (Delay Rule). The rule was published in the Federal Register on March

23, 2021. 86 Fed. Reg. 15,404.

    304. The Delay Rule was published March 23, 2021, but HHS claims that it

stayed the SUNSET Rule’s effective date on March 19, 2021, three days before the

Delay Rule was published in the Federal Register. Id.

    305. The Delay Rule unilaterally delayed, without public notice and an

opportunity for comment, the effective date of the SUNSET Rule for one year, citing

5 U.S.C. § 705 as its authority.

    306. The Delay Rule thus removes from Plaintiffs the procedural protections of

the SUNSET Rule, under which the Section 1557 rules imposing the gender identity

mandate would be subject to periodic review, including amendment or recission, or

would be subject to automatic rescission.

    307. The Delay Rule cites as its authority 5 U.S.C. § 705, which says that

“[w]hen an agency finds that justice so requires, it may postpone the effective date

of action taken by it, pending judicial review.”

    308. Courts have jurisdiction to review the delay of rules.

    309. The Delay Rule is subject to review under the APA.

    310. The Delay Rule is a “rule” under the APA, 5 U.S.C. § 551(4), and
constitutes “[a]gency action made reviewable by statute and final agency action for

which there is no other adequate remedy in a court,” id. § 704.

    311. Section 705 stays are not “committed to agency discretion by law” and are

therefore reviewable.

    312. The Delay Rule is tantamount to amending or revoking the SUNSET Rule

because it is a modification of the standards for the entire period of time that the

delay is imposed, HHS does not intend to reconsider this decision for delay or to

vacate the grant of a delay.


                                            56

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 56 of 81 PageID #: 56
    313. The delay affects the rights or obligations of the agency, the regulated

parties, and the public by suspending the SUNSET Rule and delaying its review or

replacement of agency rules, its assessments of agency rules, its deadlines for the

review or expiration of agency rules, and its opportunities for public comment in

that process. Removing the possibility of forced compliance with regulations, as well

as leaving in place legal obligations, creates legal consequences.

    314. Under the APA, a reviewing Court must “hold unlawful and set aside

agency action” if the agency action is “without observance of procedure required by

law,” 5 U.S.C. § 706(2)(D).

    315. The Delay Rule also prescribes “law or policy,” 5 U.S.C. § 551(4), and thus,

in reality, is not a true delay rule under 5 U.S.C. § 705, and therefore independently

required notice and comment under the APA.

    316. But HHS and the HHS Secretary failed to provide the public with advance

notice and comment before issuing the Delay Rule, in violation of the APA.

    317. Therefore the Delay Rule is “not in accordance with law” and “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right” under 5

U.S.C. § 706.

    318. HHS failed to consider its statutory duties to review regulations,
particularly under the Regulatory Flexibility Act, and HHS failed to explain why its

new view complied with these legal obligations. These legal duties were identified in

the SUNSET Rule as the legal grounds for the SUNSET Rule.

    319. Section 3(a) of the Regulatory Flexibility Act (RFA) requires each agency

“publish in the Federal Register a plan for the periodic review of the rules issued by

the agency which have or will have a significant economic impact upon a

substantial number of small entities.” 5 U.S.C. § 610(a). It must “provide for the

review of all such agency rules existing on the effective date of this chapter within
ten years of that date and for the review of such rules adopted after the effective
                                           57

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 57 of 81 PageID #: 57
date of this chapter within ten years of the publication of such rules as the final

rule.” Id. “If the head of the agency determines that completion of the review of

existing rules is not feasible by the established date, he shall so certify in a

statement published in the Federal Register and may extend the completion date by

one year at a time for a total of not more than five years.” Id.

    320. HHS was and is not otherwise in compliance with the RFA: as it admits,

despite sporadic reviews, “the Department’s efforts to comply with 5 U.S.C.

610 have at times been lacking” and overall HHS has had “limited success in

performing retrospective regulatory review.” 86 Fed. Reg. at 5,696, 5,738 (collecting

examples of HHS’s failure to review regulations despite statutory mandates and

reporting the results of an AI-driven data analysis of past inadequate efforts).

    321. The Delay Rule violates section 3(a) of the Regulatory Flexibility Act

(RFA), 5 U.S.C. § 610, because it repealed or delayed the SUNSET Rule without

otherwise providing for HHS compliance with the RFA, and HHS admitted that it

did not comply with the RFA.

    322. HHS also did not identify any other “plan” for periodic review which meets

the requirements of 5 U.S.C. 610(a).

    323. Many ACPeds and CMA members are small entities under the Regulatory
Flexibility Act.

    324. The Delay Rule is “arbitrary, capricious, [or] an abuse of discretion” under

5 U.S.C. § 706.

    325. HHS issued the Delay Rule without satisfying the standard that “justice so

requires” it to “postpone the effective date of action taken by it, pending judicial

review.”

    326. The reasons offered by HHS in the Delay Rule are insufficient to satisfy 5

U.S.C. § 705.


                                           58

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 58 of 81 PageID #: 58
       327. HHS’s rationale for the Delay Rule amounts to mere disagreement with

the rule and the raising of serious questions concerning its issuance, which is an

insufficient reason under 5 U.S.C. § 705.

       328. HHS failed to specifically address the inconsistency between its current

view that those provisions stand on legally questionable footing, and its prior

conclusion that they were legally sound.

       329. HHS also acted arbitrarily and capriciously by not even considering its

compliance or non-compliance with the RFA without the SUNSET Rule.

       330. The Delay Rule ignored HHS’s authority to conduct periodic rulemakings.

See 86 Fed. Reg. at 5,703 (collecting statutes).

       331. All policy issues raised by HHS in the Delay Rule, such as uncertainty or

disruption for the public, or burdens on the agency, or the length of the SUNSET

Rule’s comment window, or the need for tribal consultation, or the ongoing

pandemic, or the deregulatory effect of the SUNSET Rule, were already raised in

comments and addressed in its response to comments, 86 Fed. Reg. at 5,704–5,750,

and HHS’s lack of sufficient reason to change course is an insufficient basis to issue

the Delay Rule under 5 U.S.C. § 705.

       332. The Delay Rule is not grounded on the existence or consequences of the
pending litigation.

       333. HHS’s stated reasons for the Delay Rule are not tailored to the litigation

but are general reasons to halt the SUNSET Rule, which does not satisfy 5 U.S.C. §

705.

       334. Stating its delay of the SUNSET Rule was pending judicial review under 5

U.S.C. § 705 was a pretext that was not tailored to any actual delays needed for

litigation deadlines, as shown by the government’s desire for extensions in the

litigation so that it could simply repeal the SUNSET Rule.


                                            59

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 59 of 81 PageID #: 59
    335. Nothing in the litigation challenging the SUNSET Rule required the Delay

Rule—that litigation could have gone to final judgment without any need to issue

the Delay Rule.

    336. The case against the SUNSET Rule has had no action since its filing on

March 9, 2021 and it is now stayed until November 1, 2021, and presumably will be

stayed further upon the same stipulations.

    337. HHS’s examination of the benefits of the SUNSET Rule and the harms of a

delay lacked any meaningful analysis or balance of the two sides of the issues

    338. HHS failed to consider the disruption that the Delay Rule would have on

the agency and on public participation in the review process, or the diminution of

the benefits that the SUNSET Rule brings, or of the need for the immediate

implementation of the SUNSET Rule

    339. HHS failed to consider other important aspects implicated by the Delay

Rule, in particular the First Amendment, liberty, and privacy interests of

healthcare providers like the Plaintiffs who would benefit from the on-time

implementation of the already-final SUNSET Rule to rules like the gender identity

mandate.

    340. The Delay Rule also does not consider the degree of regulatory uncertainty
that it creates.

    341. HHS improperly failed to consider any alternative to the Delay Rule that

respect the interests of healthcare providers like Plaintiffs, such as by allowing and

expediting the pending litigation, allowing notice and comment on the Delay Rule

before it was issued, having a plan in place for compliance with the Regulatory

Flexibility Act while the SUNSET Rule was delayed, or only applying the Delay

Rule to some but not all HHS regulations to which the SUNSET Rule applied.

    342. Delaying the SUNSET Rule through the Delay Rule injures Plaintiffs by
depriving them of the procedural protections of the SUNSET Rule, namely that the
                                          60

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 60 of 81 PageID #: 60
Section 1557 rules imposing the gender identity mandate would be subject to

periodic review or would otherwise expire.

    343. This delay harms Plaintiffs because it removes a procedural avenue for the

repeal or modification of the gender identity mandate, and for Plaintiffs’

participation in that review process, and it does so in violation of the APA.

    344. If the SUNSET Rule applied to the gender identity mandate, there is a

reasonable probability that in its review HHS would reconsider and rebalance the

effects of the mandate to better address Plaintiffs’ concerns.

    345. Because the Delay Rule violates the APA and the RFA, the Court should

hold it unlawful and set it aside under 5 U.S.C. §§ 706 and 611(a). Alternately, the

Court should delay the effectiveness of the Delay Rule as to the effects on small

entities under 5 U.S.C. § 611(a)(4), leaving the SUNSET Rule’s provisions in place

as to rules affecting such entities.

                               CLAIM TWO
                  FREEDOM OF SPEECH AND ASSOCIATION
                     (FIRST AND FIFTH AMENDMENTS)
    346. Plaintiffs re-allege and incorporate herein, as though fully set forth,

paragraphs 1–253 of this complaint.

    347. Under the First Amendment to the U.S. Constitution, “Congress shall

make no law . . . abridging the freedom of speech . . . or the right of people to
peaceably assemble . . . .” U.S. Const. amend. I.

    348. Under the Fifth Amendment to the U.S. Constitution, “No person shall be

. . . deprived of life, liberty, or property, without due process of law.” U.S. Const.

amend. V.

    349. Defendants must comply with the First Amendment in engaging in the

actions alleged herein.




                                            61

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 61 of 81 PageID #: 61
    350. Plaintiff’s speech in the context of healthcare is protected under the First

Amendment.

    351. Plaintiffs bring this claim against the gender identity language in the 2016

Rule and the May 10, 2021 Notice of Enforcement.

    352. In the alternative, to the extent the 2020 Rule’s prohibition on

discrimination on the basis of sex, or Section 1557 itself, are interpreted to prohibit

discrimination on the basis of gender identity, Plaintiffs seek relief against those

requirements.

    353. In this claim, the term “gender identity mandate” refers to the

requirements of the gender identity mandate as set forth in the factual allegations,

to the extent they are derived from any of these four sources, together or separately.

    354. Plaintiffs also challenge any actions of Defendants, their officers, or their

agents, to enforce the gender identity mandate.

    355. The gender identity mandate both restricts Plaintiffs’ speech and compels

their speech.

    356. Plaintiffs oppose the gender identity mandate’s requirements of, and

restrictions on, their speech including: having to offer and refer for gender

interventions; the use of pronouns; medical screening questions; medical coding and
record keeping; referrals; policies governing speech and information at their medical

practices; assurances of compliance with Section 1557; and mandatory notices of

compliance with Section 1557.

    357. Defendants lack authority under Section 1557 to interfere in what doctors

can and cannot say about and concerning the debated topic of gender identity in the

context of the patient-physician relationship.

    358. Families have a right to know certain facts regarding documented harms

associated with transgender interventions as well as the permanence of a decision
to follow through with a gender transition.
                                          62

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 62 of 81 PageID #: 62
    359. In the past, Plaintiffs have conveyed medical views and concerns, in

appropriate and patient-sensitive ways, to their patients and their families in the

context of their clinical practice, but by expressing views that under the gender

identity mandate would consider harassment, hostile environment, or

discrimination on the basis of gender identity.

    360. The gender identity mandate prevents conversations between Plaintiffs

and their patients, and casts a credible threat of government prosecution over those

conversations.

    361. The gender identity mandate chills the speech of a health care professional

of ordinary firmness, and it chills the speech of Plaintiffs from (1) full and frank

conversations on alternatives to gender procedures and interventions; (2) from

using proper descriptions of sex in coding and medical records according to

biological sex; and (3) from the spoken and written use of biologically correct

pronouns.

    362. Plaintiffs’ sincere medical, ethical, religious, and conscientious beliefs

prohibit them from offering or referring for gender identity interventions described

in the factual allegations above.

    363. Plaintiffs’ views also prohibit them from telling patients that they should
have healthcare treatments based on gender identity, rather than on biological sex.

    364. Plaintiffs’ medical judgment is that, in general, it is harmful to encourage

a patient to undergo gender transition procedures, and so referring for or providing

information affirming medical transition procedures is contrary to Plaintiffs’ best

medical and ethical judgment.

    365. The gender identity mandate, both facially and as-applied, restricts speech

and imposes mandates on speech in violation of the First Amendment of the U.S.

Constitution.


                                           63

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 63 of 81 PageID #: 63
    366. The gender identity mandate regulates speech based on its content and

viewpoint, by requiring messages, information, referrals, and pronouns affirming

any self-professed gender identity, and by prohibiting speech taking a different

view.

    367. The gender identity mandate prohibits Plaintiffs from engaging in speech

that affirms a policy that healthcare is based on biological sex, and that patients are

treated based on what their biological sex is. At the same time the mandate

requires speech saying the opposite.

    368. The gender identity mandate prohibits the religious Plaintiffs from

expressing their religious or conscientious viewpoint on gender identity

interventions to their patients.

    369. The gender identity mandate compels Plaintiff employers to offer

insurance coverage for procedures, services, drugs, and activities that violate

Plaintiffs’ religious beliefs and message.

    370. Plaintiffs wish to keep using their best medical, ethical, and religious

judgments in speaking and giving information to patients, but the gender identity

mandate does not allow this.

    371. But for the gender identity mandate, Plaintiffs would continue to speak
freely on these matters in healthcare each day in each clinical situation as they

deem appropriate, as they have done throughout their careers until this mandate.

    372. The gender identity mandate compels Plaintiffs to speak in ways that they

would not otherwise speak.

    373. Defendants intrude upon the right to expressive association (or freedom of

assembly) of Plaintiffs, and their employees, by requiring them to participate in

facilities, programs, and other healthcare-related endeavors contrary to their

religious beliefs and expressive identities and to associate with messages on these
topics they disagree with.
                                             64

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 64 of 81 PageID #: 64
    374. The gender identity mandate compels and prohibits speech and association

on the basis of viewpoint, and therefore it is presumptively unconstitutional.

    375. The gender identity mandate’s speech regulations are not justified by a

compelling governmental interest.

    376. The gender identity mandate’s speech regulations are not narrowly

tailored to achieve the government’s interests.

    377. Section 1557 of the ACA does not prohibit discrimination on the basis of

gender identity, and therefore does not support any governmental interest to

sustain the speech regulations of the gender identity mandate.

    378. In the alternative, if Section 1557 is deemed to prohibit discrimination on

the basis of gender identity as set forth in the gender identity mandate, Section

1557 violates the First Amendment of the U.S. Constitution as applied to Plaintiffs

and all similarly situated health care professionals, for the reasons explained in this

claim.

    379. The gender identity mandate is an overbroad restriction of speech, and it

sweeps within its ambit a substantial amount of First Amendment-protected speech

and expression.

    380. This overbreadth chills the speech of healthcare providers who engage in
private speech or religious expression through statements, notices, and other means

in healthcare on the basis of sex.

    381. The gender identity mandate’s overbreadth is not justified by a compelling

governmental interest or narrowly tailored to any interest.

    382. The gender identity mandate imposes an unconstitutional condition on

Plaintiffs’ receipt of federal funding.

    383. Defendants’ administrative requirements that incorporate the gender

identity mandate by reference or implication, such as HHS’s Form 690 requirement
to assure compliance with Section 1557, or statements required to be made in
                                          65

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 65 of 81 PageID #: 65
award applications, notices of awards, or applications to qualify as providers in

Medicaid, Medicare, or CHIP, compel speech in violation of the First Amendment.

    384. This Court may review and enjoin ultra vires or unconstitutional agency

action. Larson, 337 U.S. at 689–91.

    385. The Court should therefore declare that the gender identity mandate,

whether through the 2016 Rule, the May 10, 2021 Notice of Enforcement, the 2020

Rule, or Section 1557 itself, are unconstitutional regulations of speech.

    386. The Court should likewise enjoin Defendants from implementing and

enforcing the mandate.

                              CLAIM THREE
                 RELIGIOUS FREEDOM RESTORATION ACT
                        (42 U.S.C. § 2000BB, ET SEQ.)
    387. Plaintiffs re-allege and incorporate herein, as though fully set forth,

paragraphs 1–253 of this complaint.

    388. The Religious Freedom Restoration Act (RFRA) prohibits the federal

government from substantially burdening a person’s exercise of religion, unless the

government demonstrates that the burden is the least restrictive means of

furthering a compelling government interest. 42 U.S.C. § 2000bb-1(a).

    389. HHS and the Defendants are government agencies and officials under 42

U.S.C. § 2000bb-2.
    390. RFRA applies to Section 1557, Title IX, and HHS’s implementing

regulations, notices, and actions to implement those statutes.

    391. The gender identity mandate, whether from the 2016 Rule, the May 10,

2021 Notice of Enforcement, the 2020 Rule, Section 1557, or any other action by

Defendants to enforce gender identity nondiscrimination against plaintiffs under

Section 1557, are subject to RFRA.




                                          66

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 66 of 81 PageID #: 66
    392. All Plaintiffs bring this RFRA claim except the non-religious members of

ACPeds. CMA asserts the claim on behalf of its members, and ACPeds brings it on

behalf of its religious members. Dr. Dassow brings the claim on behalf of herself.

Collectively, these are referred to as the Religious Plaintiffs.

    393. The Religious Plaintiffs’ sincerely held religious beliefs prohibit them

providing, offering, facilitating, or referring for gender transition interventions.

    394. The CMA’s members’ sincerely held religious beliefs in particular prohibit

them performing, offering, facilitating, or referring for intentional sterilization

procedures.

    395. The Religious Plaintiffs’ sincerely held religious beliefs prohibit them from

engaging in or facilitating in the “objectionable practices” as defined in the factual

allegations incorporated above.

    396. The Religious Plaintiffs exercise their religious beliefs through providing

healthcare and through expressing messages in the course of their healthcare

practices.

    397. The Religious Plaintiffs exercise their religious beliefs through providing

healthcare to low-income and underserved populations in health programs and

activities funded by HHS, such as Medicaid, Medicare, CHIP, and federally
qualified health centers.

    398. The Religious Plaintiffs’ compliance with these beliefs is a religious

exercise.

    399. The Religious Plaintiffs’ speech about these beliefs is a religious exercise.

    400. The gender identity mandate substantially burdens the Religious

Plaintiffs’ exercise of religion by requiring them to engage in the objectionable

practices in violation of their beliefs.

    401. The gender identity mandate exerts significant pressure on them to violate
their beliefs to continue providing healthcare in federally funded health programs
                                           67

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 67 of 81 PageID #: 67
and activities or else face exclusion from those programs, loss of funding, loss of

livelihood, and investigatory burdens by Defendants.

    402. The gender identity mandate exposes Religious Plaintiffs to cicil liability

and penalties, described above, as well as criminal penalties under 18 U.S.C. §§

287, 1001, 1035, 1516, 1518; 42 U.S.C. §§ 1320a-7b(a), 1320a-7b(c).

    403. The gender identity mandate imposes an unconstitutional condition on

Plaintiffs’ receipt of federal funding.

    404. The gender identity mandate substantially burdens the Religious

Plaintiffs’ free exercise of religion by conditioning their ability to provide healthcare

or speak in healthcare settings on foregoing their free exercise rights.

    405. The gender identity mandate forces the Religious Plaintiffs to choose

between providing healthcare in violation of their religious beliefs and at risk of

significant malpractice liability due to the harms of gender transition interventions,

dropping out of federally funded health programs and activities altogether and

losing their livelihoods, or facing loss of federal funding and the imposition of

significant penalties and investigatory burdens for violating the gender identity

mandate.

    406. If the Religious Plaintiffs continue to provide healthcare, they will have to
either violate the gender identity mandate or violate their sincere religious beliefs.

    407. The gender identity mandate imposes special disabilities on the Religious

Plaintiffs because of their religion and their intent to engage in private religious

expression.

    408. The Religious Plaintiffs’ provision of healthcare in accord with their

religious beliefs prevents no one from obtaining gender transition interventions

from other providers.

    409. The gender identity mandate furthers no compelling governmental
interest.
                                           68

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 68 of 81 PageID #: 68
    410. The gender identity mandate is not the least restrictive means of

furthering Defendants’ purported interests.

    411. The exemptions and exceptions to the gender identity mandate and Section

1557 of the ACA undermine any compelling government interest and show less

restrictive means of achieving any government interests.

    412. The ACA does not prohibit discrimination on the basis of gender identity,

and therefore does not support any governmental interest to sustain the restrictions

on speech or association/assembly described herein.

    413. Therefore, Defendants’ actions promulgating and enforcing the gender

identity mandate violate RFRA.

    414. In the alternative, if Section 1557 of the ACA is deemed to prohibit

discrimination on the basis of sexual orientation or gender identity as set forth in

the agency action, Section 1557 violates RFRA for the same reasons set forth in this

claim.

    415. The Court should thus declare that the gender identity mandate, whether

from the 2016 Rule or the May 10, 2021 Notice of Enforcement, or in the alternative

the 2020 Rule or Section 1557 itself, and any enforcement thereof by Defendants,

violates Plaintiffs rights secured to them by the Religious Freedom Restoration Act,
42 U.S.C. § 2000bb et seq., and should enjoin their application under 42 U.S.C.

§ 2000bb-1(c).

                               CLAIM FOUR
                        FREE EXERCISE OF RELIGION
                      (FIRST AND FIFTH AMENDMENTS)
    416. Plaintiffs re-allege and incorporate herein, as though fully set forth,

paragraphs 1–253 of this complaint.




                                          69

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 69 of 81 PageID #: 69
    417. Under the First Amendment to the U.S. Constitution, “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise

thereof . . . .” U.S. Const. amend. I.

    418. Under the Fifth Amendment to the U.S. Constitution, “No person shall be

* * * deprived of life, liberty, or property, without due process of law.” U.S. Const.

amend. V.

    419. The gender identity mandate, whether from the 2016 Rule, the May 10,

2021 Notice of Enforcement, the 2020 Rule, Section 1557, or any other action by

Defendants to enforce gender identity nondiscrimination against plaintiffs under

Section 1557, are subject to the First Amendment.

    420. All Plaintiffs bring this Free Exercise Clause claim except the non-

religious members of ACPeds. CMA asserts the claim on behalf of its members, and

ACPeds brings it on behalf of its religious members. Dr. Dassow brings the claim on

behalf of herself. Collectively, these are referred to as the Religious Plaintiffs.

    421. The Religious Plaintiffs’ sincerely held religious beliefs prohibit them

providing, offering, facilitating, or referring for gender transition interventions.

    422. The CMA’s members’ sincerely held religious beliefs in particular prohibit

them performing, offering, facilitating, or referring for intentional sterilization
procedures.

    423. The Religious Plaintiffs’ sincerely held religious beliefs prohibit them from

engaging in or facilitating in the objectionable practices.

    424. The Religious Plaintiffs exercise their religious beliefs through providing

healthcare and through expressing messages in the course of their healthcare

practices.

    425. The Religious Plaintiffs exercise their religious beliefs through providing

healthcare to low-income and underserved populations in health programs and


                                           70

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 70 of 81 PageID #: 70
activities funded by HHS, such as Medicaid, Medicare, CHIP, and federally

qualified health centers.

    426. The Religious Plaintiffs’ compliance with these beliefs is a religious

exercise.

    427. The Religious Plaintiffs’ speech about these beliefs is a religious exercise.

    428. The gender identity mandate substantially burdens the Religious

Plaintiffs’ exercise of religion by requiring them to engage in the objectionable

practices in violation of their beliefs.

    429. The gender identity mandate exerts significant pressure on them to violate

their beliefs to continue providing healthcare in federally funded health programs

and activities or else face exclusion from those programs, loss of funding, loss of

livelihood, and investigatory burdens by Defendants.

    430. The gender identity mandate exposes Religious Plaintiffs to civil liability

and penalties, as described above, and to criminal penalties under 18 U.S.C. §§ 287,

1001, 1035, 1516, 1518; 42 U.S.C. §§ 1320a-7b(a), 1320a-7b(c).

    431. The gender identity mandate substantially burdens the Religious

Plaintiffs’ free exercise of religion by conditioning their ability to provide healthcare

or speak in healthcare settings on foregoing their free exercise rights.
    432. The gender identity mandate forces the Religious Plaintiffs to choose

between providing healthcare in violation of their religious beliefs and at risk of

significant malpractice liability due to the harms of gender transition interventions,

dropping out of federally funded health programs and activities altogether and

losing their livelihoods, or facing loss of federal funding and the imposition of

significant penalties and investigatory burdens for violating the gender identity

mandate.

    433. If the Religious Plaintiffs continue to provide healthcare, they will have to
either violate the gender identity mandate or violate their sincere religious beliefs.
                                           71

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 71 of 81 PageID #: 71
    434. The gender identity mandate imposes special disabilities on the Religious

Plaintiffs because of their religion and their intent to engage in private religious

expression.

    435. The Religious Plaintiffs’ provision of healthcare in accord with their

religious beliefs prevents no one from obtaining gender transition interventions

from other providers.

    436. The gender identity mandate suppresses the religious practice of

individuals and organizations such as Plaintiffs, while allowing exemptions for

similar conduct based on secular and non-religious reasons, making the gender

identity mandate not neutral and generally applicable.

    437. Upon information and belief, the gender identity mandate specifically and

primarily burdens religious conduct, making it not neutral and generally applicable.

    438. Upon information and belief, the gender identity mandate favors some

religious beliefs over others, making it not neutral and generally applicable.

    439. Upon information and belief, Defendants permit exceptions to and engage

in non-enforcement of nondiscrimination requirements in the ACA and other

similar statutes for numerous secular and non-secular reasons, while denying faith-

based providers an exception to the gender identity mandate for religious reasons.
    440. Upon information and belief, Defendants’ laws and policies have not been

evenly enforced, showing that Defendants’ application of the gender identity

mandate is not neutral or generally applicable.

    441. The gender identity mandate is not neutral because it can be and is

enforced in a manner that targets religious speech and permits federal officials or

courts to arbitrarily decide what speech and exercise is permitted and what speech

and exercise is not permitted.




                                          72

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 72 of 81 PageID #: 72
    442. The gender identity mandate is likewise not generally applicable because it

grants federal officials unbridled discretion to censor the Religious Plaintiffs’

religious expression while permitting other providers to express their messages.

    443. The gender identity mandate furthers no compelling or legitimate

governmental interest.

    444. The gender identity mandate is not the least restrictive means of

furthering Defendants’ purported interests.

    445. The exemptions and exceptions to the gender identity mandate and Section

1557 of the ACA undermine any compelling government interest and show less

restrictive means of achieving any government interests.

    446. The ACA does not prohibit discrimination on the basis of gender identity,

and therefore does not support any governmental interest to sustain the restrictions

on speech or association/assembly described herein.

    447. Defendants’ inconsistent application of the ACA burdens the Religious

Plaintiffs’ First Amendment rights.

    448. By promulgating the gender identity mandate without including the

religious exemption set forth in Title IX, Defendants have targeted the Religious

Plaintiffs’ religious beliefs and practices and shown hostility toward them.
    449. The gender identity mandate, and Defendants’ enforcement of it, violates

Plaintiffs’ hybrid free speech and religious exercise rights under the First

Amendment and is subject to strict scrutiny.

    450. Therefore, Defendants’ actions promulgating and enforcing the gender

identity mandate violate the Free Exercise Clause.

    451. In the alternative, if Section 1557 of the ACA is deemed to prohibit

discrimination on the basis of sexual orientation or gender identity as set forth in

the agency action, Section 1557 violates the Free Exercise Clause for the same
reasons set forth in this claim.
                                           73

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 73 of 81 PageID #: 73
    452. The Court should thus declare that the gender identity mandate, whether

from the identified agency actions or Section 1557 itself, and Defendants’

enforcement thereof, violates Plaintiffs rights secured to them by the Free Exercise

Clause, and enjoin their application under the APA and Larson, 337 U.S. at 689-91.


                            CLAIM FIVE
             STRUCTURAL PRINCIPLES OF FEDERALISM AND
                   LACK OF ENUMERATED POWERS
    453. Plaintiffs re-allege and incorporate herein, as though fully set forth,

paragraphs 1–253 of this complaint.

    454. Any application or enforcement of Section 1557 to discrimination because

of gender identity exceeds Congress’s Article I enumerated powers and transgresses

on the reserved powers of the State under the federal constitution’s structural

principles of federalism and the Tenth Amendment. U.S. CONST. art. I, § 8, cl. 1;

id. amend. X.

    455. A “clear and manifest” statement is necessary for a statute to preempt “the

historic police powers of the States,” Rice v. Santa Fe Elevator Corp., 331 U.S. 218,

230 (1947), to abrogate state sovereign immunity, or to permit an agency to regulate

a matter in “areas of traditional state responsibility,” Bond v. United States, 134 S.

Ct. 2077, 2089 (2014).

    456. The federal Constitution limits the States and the public’s obligations to

those requirements “unambiguously” set forth on the face of any Spending Clause

statute. Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981).

    457. Under the U.S. Constitution’s structural principles of federalism and the

Tenth Amendment, a clear contemporaneous statement is necessary both to make a

statute apply to the States and to show that the statute applies in the particular

manner claimed. Gregory v. Ashcroft, 501 U.S. 452, 460-70 (1991).



                                          74

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 74 of 81 PageID #: 74
    458. The U.S. Constitution’s clear-notice rule governs any interpretation of

federal law in this area because the federal officials displaced traditional state

authority over healthcare and constitutional liberties, with a possible abrogation of

state sovereignty from suit, and under a statute that is enacted under the Spending

Clause, to extend federal law to the Plaintiffs.

    459. In the 2016 Rule and the May 10, 2021 Notice of Enforcement, and actions

taking to implement those measures, Defendants expressly and impliedly, but

improperly, preempt the prerogative of States not only to regulate the healing

professions, but also to maintain standards of care that rely on the medical

judgment of health professionals as to what is in the best interests of their patients.

    460. Defendants also subject States to private lawsuits for damages and

attorney’s fees on these new theories, even though States did not know of these

liabilities and could not have known or consented to this waiver of their sovereign

immunity.

    461. Section 1557 does not prohibit, let alone clearly and unmistakably prohibit,

discrimination on the basis of gender identity, and therefore does not support any

clear notice to justify the burden the gender identity mandate imposes on Plaintiffs,

the public, or the States.
    462. The gender identity mandate is not in accord with the understanding that

existed among the public or the courts at the passage of Title IX or the ACA, or

when the States and Plaintiffs chose to begin accepting Medicare, Medicaid, and

CHIP as payment for medical services provided.

    463. No State could unmistakably know or “clearly understand” that the ACA

would impose on it the conditions created by HHS—namely, a new “gender identity”

requirement, let alone a requirement that applies in the objectionable ways

described above.


                                          75

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 75 of 81 PageID #: 75
    464. The public and the States thus unconstitutionally lacked clear notice when

the Act was passed or the grants were made that the Act would apply in this way.

Bennett v. New Jersey, 470 U.S. 632, 638 (1985).

    465. Because Defendants have violated these constitutional standards of clear

notice, any application or enforcement of Section 1557 to discrimination on the basis

of gender identity violates the structural principles of federalism, the Spending

Clause, and the Tenth Amendment and effectively coerces or commandeers the

States, including in grant conditions and in the States’ historical and well-

established regulation of healthcare, freedom of speech, conscience protection, and

religious freedom. New York v. United States, 505 U.S. 144, 162 (1992).

    466. These structural principles protect citizens, not just states. Bond v. United

States, 564 U.S. 211, 220, 222 (2011).

    467. This Court may review and enjoin ultra vires or unconstitutional agency

action. 5 U.S.C. §§ 702–705; Larson, 337 U.S. at 689-91.

    468. The Court should therefore declare that the gender identity mandate is

unconstitutional and enjoin its application.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment
against Defendants, and provide Plaintiffs with the following relief:

          A. With respect to agency action:

                1. That this Court vacate and set aside the 2016 Rule’s gender

                    identity language, and the May 10, 2021 notice of enforcement of

                    a gender identity discrimination prohibition;

                2. That, if the 2020 Rule is interpreted to prohibit gender identity

                    discrimination, this court set aside and vacate that rule;

                3. That this Court issue a preliminary and permanent injunction
                    against implementation, enforcement, or application of a gender
                                          76

   Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 76 of 81 PageID #: 76
              identity nondiscrimination mandate under Section 1557 of the

              ACA, against Plaintiffs (inclusive of Dr. Dassow and ACPeds’

              and CMA’s current and future members), by Defendants, their

              officials, agents, employees, and all persons in active concert or

              participation with them; divisions, including their successors in

              office; including any actions by them to deny federal financial

              assistance or qualification for participation in federally funded

              programs or activities because of Plaintiffs’ failure to perform,

              offer, endorse, proscribe, or refer for gender interventions, or

              provide insurance coverage, or by otherwise pursuing, charging,

              or assessing any penalties, fines, assessments, investigations, or

              other enforcement actions;

           4. That this Court render declaratory judgment that the agency

              actions enforcing a gender identity mandate under the ACA

              violate the Administrative Procedure Act and the ACA; as

              applied to Religious Plaintiffs, violates the Religious Freedom

              Restoration Act and the Free Exercise Clause of the First

              Amendment; and, as applied to Plaintiffs, inclusive of Dr.
              Dassow and ACPeds’ and CMA’s current and future members,

              and all similarly situated individuals, institutions, or religious

              entities, violates the First and Fifth Amendments of the U.S.

              Constitution, the constitutional principles of federalism, the

              Spending Clause, the Tenth Amendment, and Congress’s

              enumerated powers; and

           5. That this Court render declaratory judgment that Section 1557

              of the ACA does not prohibit discrimination on the basis of
              gender identity, including by any acts that tend to prohibit
                                    77

Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 77 of 81 PageID #: 77
               private healthcare providers from treating patients and

               speaking based on biological sex not gender identity, or from

               having and publishing such policies governing their objection to

               providing sex transition procedures, drugs, services, or

               interventions on demand or insurance coverage for these

               services;

      B. In the alternative, if Section 1557 is deemed to prohibit discrimination

         on the basis of gender identity:

            1. That this Court issue declaratory relief that, as applied to

               Religious Plaintiffs (inclusive of Dr. Dassow, CMA’s members,

               and ACPeds’ religiously objecting members), that Section 1557

               violates the Religious Freedom Restoration Act and the Free

               Exercise Clause of the First Amendment, and that, as applied to

               such Plaintiffs, their members, and all similarly situated

               individuals, institutions, or religious entities, that Section 1557

               violates the First Amendment, and the Fifth Amendment, the

               constitutional principles of federalism, the Spending Clause, the

               Tenth Amendment, and Congress’s enumerated powers;
            2. That this Court issue declaratory relief that Section 1557 and its

               implementing regulations may not be construed to prohibit

               discrimination on the basis of gender identity, including by any

               acts that tend to prohibit healthcare providers from treating

               patients and speaking based on biological sex not gender

               identity, or from having and publishing such policies governing

               their objection to providing sex transition procedures, drugs,

               services, or interventions on demand or insurance coverage for
               these services.
                                      78

Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 78 of 81 PageID #: 78
            3. That this Court issue a preliminary and permanent injunction

               against implementation of, enforcement of, application of, or

               taking any action relying on any such interpretation or

               application of Section 1557 or any of its implementing

               regulations, including enforcement against doctors, by

               Defendants, their officials, agents, employees, and all persons in

               active concert or participation with them, including their

               successors in office, and including any enforcement in any way

               inconsistent with the declaratory relief described in paragraphs

               B.1–2 of this request for relief, including by denying federal

               financial assistance because of their failure to perform, offer,

               endorse, proscribe, or refer for gender interventions, or provide

               insurance coverage or by otherwise pursuing, charging, or

               assessing any penalties, fines, assessments, investigations, or

               other enforcement actions;

      C. With respect to the Delay Rule of the SUNSET Rule,

            1. That this Court enjoin, vacate, and set aside the Delay Rule;

            2. That this Court issue a preliminary and permanent injunction
               against implementation, enforcement, or application of the

               Delay Rule by Defendants, their officials, agents, employees, and

               all persons in active concert or participation with them,

               including their successors in office;

            3. That this Court render declaratory judgment that Delay Rule

               violates the Administrative Procedure Act, and thus the

               SUNSET Rule has been in effect since its original scheduled

               implementation date of March 22, 2021; and


                                     79

Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 79 of 81 PageID #: 79
              4. That this Court defers the effectiveness of the Delay Rule as to

                    its effect on small entities, leaving in place the SUNSET Rule as

                    to regulations that affect such entities.

        D. That this Court expressly extend all such relief to Plaintiffs, their

           current and future members, and those acting in concert or

           participation with them, including their respective healthcare

           practices, employees, health plans, and any insurers or third-party

           administrators in connection with such health plans;

        E. That this Court adjudge, decree, and declare the rights and other legal

           relations of the parties to the subject matter here in controversy so

           that such declarations will have the force and effect of final judgment;

        F. That this Court award nominal damages and any actual damages;

        G. That this Court retain jurisdiction of this matter to enforce this Court’s

           order;

        H. That this Court grant to Plaintiffs reasonable costs and expenses of

           this action, including attorneys’ fees in accordance with any applicable

           federal statute, including 28 U.S.C. § 2412 and RFRA;

        I. That this Court grant the requested injunctive relief without a
           condition of bond or other security being required of Plaintiffs; and

        J. That this Court grant such other and further relief as this Court deems

           just and proper.



  Respectfully submitted this 26th day of August, 2021.


                                             s/ Jonathan A. Scruggs
JULIE MARIE BLAKE*                           RYAN L. BANGERT*
D.C. Bar No. 998723                          TX Bar No. 24045446
ALLIANCE DEFENDING FREEDOM                   JONATHAN A. SCRUGGS
440 First Street, NW, Ste. 600               TN Bar No. 25679
Washington, D.C. 20001
                                          80

  Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 80 of 81 PageID #: 80
Telephone: (202) 393–8690                ALLIANCE DEFENDING FREEDOM
Facsimile: (202) 347–3622                15100 N 90th Street
jblake@ADFlegal.org                      Scottsdale, AZ 85260
                                         Telephone: (480) 444-0020
ANTHONY J. BILLER*                       Facsimile: (480) 444-0028
NC Bar No. 24,117                        jscruggs@ADFlegal.org
ENVISAGE LAW                             rbangert@ADFlegal.org
2601 Oberlin Rd., NW, Ste. 100
Raleigh, NC 27608
Telephone: (919) 414–0313
Facsimile: (919) 782–0452
ajbiller@envisage.law



*Pro hac vice application forthcoming

                                         Attorneys for Plaintiffs




                                        81

  Case 1:21-cv-00195 Document 1 Filed 08/26/21 Page 81 of 81 PageID #: 81
